 



Exhibit 10.01
J. ALEXANDER’S CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
(As Amended and Restated)
Effective Date: January 1, 2002

 



--------------------------------------------------------------------------------



 



J. ALEXANDER’S CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
Amended and Restated
Effective January 1, 2002
Table of Contents

                          ARTICLE I             Purpose     3  
 
                        ARTICLE II             Definitions     4           2.1  
Definitions     4  
 
          (a)   Account     4  
 
          (b)   Acquisition Loan     4  
 
          (c)   Additions     4  
 
          (d)   Administrator     4  
 
          (e)   Adopting Company     4  
 
          (f)   Affiliated Company     4  
 
          (g)   Authorized Leave of Absence     4  
 
          (h)   Beneficiary     5  
 
          (i)   Board of Directors     5  
 
          (j)   Break in Service     5  
 
          (k)   Cash Sub-Account     5  
 
          (l)   Change of Control     5  
 
          (m)   Code     6  
 
          (n)   Committee     6  
 
          (o)   Company     7  
 
          (p)   Company Stock     7  
 
          (q)   Company Stock Sub-Account     7  
 
          (r)   Compensation     7  
 
          (s)   Determination Date     8  
 
          (t)   Direct Rollover     8  
 
          (u)   Disability Benefit Date     8  
 
          (v)   Distributee     8  
 
          (w)   Distribution Calendar Year     8  
 
          (x)   Early Retirement Date     8  
 
          (y)   Effective Date     8  
 
          (z)   Eligible Retirement Plan     8  
 
          (aa)   Eligible Rollover Distribution     9  
 
          (bb)   Employee     9  
 
          (cc)   Employer     9  
 
          (dd)   ERISA     9  
 
          (ee)   Fiduciaries     9  
 
          (ff)   Financed Shares     9  
 
          (gg)   5-Percent Owner     10  

i



--------------------------------------------------------------------------------



 



                         
 
          (hh)   Flexible Benefit Plan     10  
 
          (ii)   Forfeiture     10  
 
          (jj)   Former Participant     10  
 
          (kk)   401(a)(9) Account Balance     10  
 
          (ll)   Highly Compensated Employee     10  
 
          (mm)   Hour of Service.     11  
 
          (nn)   Income     12  
 
          (oo)   Key Employee     12  
 
          (pp)   Leased Employee     13  
 
          (qq)   Loan Amortization Account     13  
 
          (rr)   Loan Suspense Account     13  
 
          (ss)   Minimum Benefit     13  
 
          (tt)   Non-Key Employee     13  
 
          (uu)   Normal Retirement Date     13  
 
          (vv)   Participant     13  
 
          (ww)   Plan     14  
 
          (xx)   Plan Year     14  
 
          (yy)   Qualified Participant     14  
 
          (zz)   Required Beginning Date     14  
 
          (aaa)   Savings Incentive Plan     14  
 
          (bbb)   Section 415 Compensation     14  
 
          (ccc)   Stock Purchase Account     14  
 
          (ddd)   Top-Heavy Plan     14  
 
          (eee)   Top-Heavy Plan Year     15  
 
          (fff)   Trust     15  
 
          (ggg)   Trustee     15  
 
          (hhh)   Valuation Calendar Year     15  
 
          (iii)   Valuation Date     15  
 
          (jjj)   Year of Eligibility Service     15  
 
          (kkk)   Year of Vesting Service     15  
 
                        ARTICLE III             Participation     17          
3.1   Participation     17           3.2   Termination of Participation     17  
        3.3   Participation upon Re-Employment     17           3.4   Agreement
to Terms of Plan     17  
 
                        ARTICLE IV             Contributions and Forfeitures    
18           4.1   Employer Contributions     18           4.2   Employee
Contributions     18           4.3   Forfeitures     19           4.4   Employer
Top-Heavy Special Contributions     21           4.5   Rollover Contributions  
  21           4.6   Time of Payment of Employer Contributions     22          
4.7   Acquisition Loans     22  

ii



--------------------------------------------------------------------------------



 



                          ARTICLE V             Allocations to Participant’s
Accounts     23           5.1   Individual Accounts     23           5.2  
Account Adjustments     23  
 
          (a)   Forfeitures and Employer Contributions     23  
 
          (b)   Stock Purchase Account     23  
 
          (c)   Loan Amortization Account     23  
 
          (d)   Sub-Accounts of Participant’s Account     24  
 
          (e)   Financed Shares     25  
 
          (f)   Income     26  
 
          (g)   Dividends on Company Stock     26           5.3   Maximum
Additions     27           5.4   Allocation of Top-Heavy Special Contribution to
Provide Minimum Benefits     28  
 
                        ARTICLE VI             Benefits     29           6.1  
Time for Distribution     29           6.2   Method of Payment     35          
6.3   Normal Retirement Benefit     35           6.4   Early Retirement Benefit
    36           6.5   Delayed Retirement Benefit     36           6.6   Total
and Permanent Disability Benefit     36           6.7   Death Benefit     36    
      6.8   Vested Benefit     36           6.9   Designation of Beneficiary    
37           6.10   Additional Benefits     38           6.11   Form of
Distribution     38           6.12   Distribution of Dividends on Company Stock
    38           6.13   Pre-Retirement Distribution Rights     39           6.14
  Valuation Date     39           6.15   Direct Rollover     39  
 
                        ARTICLE VII             Trust; Voting Rights     41    
      7.1   Assets Held in Trust     41           7.2   Voting Rights     41    
      7.3   Tender Offer     42  
 
                        ARTICLE VIII             Administration     44          
8.1   Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration     44           8.2   Appointment of Committee     44          
8.3   Claims and Review Procedures     44           8.4   Committee Powers and
Duties     46  

iii



--------------------------------------------------------------------------------



 



                                  8.5   Rules and Decisions     47           8.6
  Committee Procedures     47           8.7   Authorization of Member to Sign
Documents     47           8.8   Duty to Keep Records and File Reports     47  
        8.9   Authorization of Benefit Payments     48           8.10  
Application and Forms for Benefits     48           8.11   Facility of Payment  
  48           8.12   Indemnification of Committee Members     48  
 
                        ARTICLE IX             Miscellaneous     49          
9.1   Nonguarantee of Employment     49           9.2   Rights to Trust Assets  
  49           9.3   Nonalienation of Benefits     49           9.4  
Discontinuance of Employer Contributions     49           9.5   Single Plan and
Trust of Employers     49           9.6   Leased Employees     50           9.7
  Applicable Law     50           9.8   Acquisition by or of Adopting Company  
  50           9.9   No Restrictions on Financed Shares     50           9.10  
Qualified Military Service     51           9.11   Certain Judgments, Orders,
Decrees and Settlements     51  
 
                        ARTICLE X             Amendments and Action by Employer
    52           10.1   Amendments     52           10.2   Limitation on
Amendments     52           10.3   Action by Employer     52  
 
                        ARTICLE XI             Successor Employer and Merger or
Consolidation of Plan     53           11.1   Successor Employer     53        
  11.2   Plan Assets     53  
 
                        ARTICLE XII             Plan Termination     54        
  12.1   Right to Terminate     54           12.2   Partial Termination     54  
        12.3   Liquidation of the Trust     54           12.4   Manner of
Distribution     54           12.5   Company Stock in Loan Suspense Account    
54  
 
                        ARTICLE XIII             Top-Heavy Provisions     55    
      13.1   Top-Heavy Plan Requirements     55           13.2   Definitions    
55           13.3   Determination of Top-Heavy Status     56  

iv



--------------------------------------------------------------------------------



 



PREAMBLE
     WHEREAS, effective as of January 1, 1992, Volunteer Capital Corporation
(which subsequently changed its name to J. Alexander’s Corporation), a Tennessee
corporation (the “Company”), established the Volunteer Capital Corporation
Employee Stock Ownership Plan (the “Plan”) to enable its eligible employees to
share in the growth and prosperity of the Company; and
     WHEREAS, the Company amended the Plan on February 17, 1993, and in
connection with the receipt of a favorable determination letter dated April 1,
1994, the Plan was again amended to comply with Internal Revenue Service
requirements on June 29, 1994; and
     WHEREAS, the Plan was further amended on February 17, 1998 and December 30,
1998, and the name of the Plan was changed to be J. Alexander’s Corporation
Employee Stock Ownership Plan; and
     WHEREAS, the Plan was further amended and restated (the “1997 Restatement”)
to update the Plan for the remaining changes required by legislation referred to
as the Uniformed Services Employment and Reemployment Act of 1994, the Small
Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the
Internal Revenue Service Restructuring and Reform Act of 1998, the Uruguay Round
Agreement Act (“GATT”), and the Community Renewal Tax Relief Act of 2000
(collectively, “GUST”), as well as various regulatory provisions, and several
other technical changes as required in order to comply with Internal Revenue
Service rulings regarding the GUST amendments, and to make certain changes
permitted or required by the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”), with respect to which the Plan received a favorable
determination letter; and
     WHEREAS, the Plan was further amended on December 31, 2002 to adopt the
remaining EGTRRA changes that were are not already incorporated in the 1997
Restatement; and
     WHEREAS, the Plan was further amended on December 30, 2003 to revise the
Plan’s minimum distribution provisions to conform with the requirements of final
regulations promulgated under Section 401(a)(9) of the Internal Revenue Code of
1986, as amended (the “Code”); and
     WHEREAS, the Plan was further amended on April 26, 2006 to (among other
things) incorporate the requirements of Section 401(a)(31)(B) of the Code, as
amended by EGTRRA, by lowering the Plan’s mandatory cash out threshold from
$5,000 to $1,000; and
     WHEREAS, the Plan was further amended on December 20, 2006 to freeze
participation in the Plan so that no new participants may enter the Plan after
December 31, 2006; and
     WHEREAS, the Company desires to further amend and restate the Plan to
incorporate the amendments to the Plan since the 1997 Restatement, after which
the Company intends to apply

1



--------------------------------------------------------------------------------



 



to the Internal Revenue Service for a determination letter in accordance with
the five-year determination letter cycle provided for in Revenue Procedure
2005-66.
     NOW, THEREFORE, in consideration of the premises, effective as of
January 1, 2002 (except for such other dates as may be noted for certain
provisions), the Company hereby amends and restates the Plan to provide as
hereinafter set forth in this document.

2



--------------------------------------------------------------------------------



 



ARTICLE I
Purpose
     The Plan and Trust are for the purpose of enabling employees of the Company
and of any other Adopting Company to share in the growth and prosperity of the
Company and to accumulate capital for their future economic security. The Plan
and Trust are intended to be a stock bonus plan and trust meeting the
requirements of Sections 401(a) and 501(a) of the Internal Revenue Code of 1986,
and the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”)
so the Plan will be a qualified plan and the Trust will be exempt from taxation.
A primary purpose of the Plan is to enable Participants to acquire a proprietary
interest in the Company and, in furtherance of that goal, contributions of the
Employer to the Trust will be invested primarily in Company Stock. The Plan and
Trust obtained a loan from the Company to finance the acquisition of Company
Stock and purchased Company Stock from certain shareholders of the Company on or
about June 25, 1992. The loan was paid off on December 8, 2005 and the last of
the Company Stock held in the Loan Suspense Account has been allocated to the
Participants’ Company Stock Sub-Accounts. The Plan is an employee stock
ownership plan, as described in Section 4975(e)(7) of the Code and in Section
407(d)(6) of ERISA, which is a stock bonus plan qualified under Section 401(a)
of the Code.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions
     2.1 Definitions. The following words and phrases, when used herein, unless
the context clearly indicates otherwise, shall have the following meanings:
     (a) Account. The Account maintained for a Participant to record his share
of contributions by the Employer and adjustments thereto. A Participant’s
Account is composed of two sub-accounts, the Company Stock Sub-Account and the
Cash Sub-Account.
     (b) Acquisition Loan. A loan incurred by the Trustee to acquire Company
Stock pursuant to Section 4975(d)(3) of the Code.
     (c) Additions. The sum of Employer contributions pursuant to Section 4.1
(including cash contributions to the Stock Purchase Account and the Loan
Amortization Account) and Forfeitures which would be allocated to the
Participant’s Account for a Plan Year if such contributions and Forfeitures were
combined and allocated directly to the Account in proportion to Compensation. If
no more than one-third (1/3) of the Employer contributions for the Plan Year to
the Loan Amortization Account which are deductible under paragraph (9) of
Section 404(a) of the Code are allocated to Highly Compensated Employees, the
annual Additions for such Plan Year shall not include either (i) Forfeitures of
Financed Shares, or (ii) Employer contributions to the Loan Amortization Account
which are applied to pay interest on an Acquisition Loan and deductible under
Section 404(a)(9)(B) of the Code.
     (d) Administrator. The Committee.
     (e) Adopting Company. Any organization or corporation affiliated with the
Company which is authorized by the Board of Directors to adopt the Plan, and
which adopts the Plan. The term shall also include the Company and any
organization or corporation into which an Adopting Company may be merged or
consolidated or by which it may be succeeded, and which may adopt the Plan.
     (f) Affiliated Company. Any corporation which is a member of a controlled
group of corporations of which an Adopting Company is a member, or any
unincorporated trade or business which is under the common control of or with
any Adopting Company, or any affiliated service group of which an Adopting
Company is a member, which are required to be aggregated with Employer under
Section 414(b), (c), (m) or (o) of the Code.
     (g) Authorized Leave of Absence. Any absence authorized by the Employer
under the Employer’s personnel practices. An absence due to service in the Armed
Forces of the United States shall be considered an Authorized Leave of Absence
provided that the Employee does not voluntarily enlist.

4



--------------------------------------------------------------------------------



 



     (h) Beneficiary. The person or persons (including a trust or estate)
designated by a Participant in accordance with the provisions of Section 6.9 to
receive any death benefit which shall be payable under this Plan.
     (i) Board of Directors. Except where the context clearly indicates
otherwise, the duly constituted Board of Directors of the Company.
     (j) Break in Service. A twelve consecutive-month period computed on the
basis of the Plan Year, in which an Employee has not completed more than 500
Hours of Service. For purposes of this Section 2.1(j), but not for any other
purpose, an Employee on an Authorized Leave of Absence or who is absent for the
reasons described in the following sentence shall be deemed to have completed
the number of Hours of Service as he is regularly scheduled to complete while at
work. In the case of an Employee’s absence from work for any period
     (i) by reason of the pregnancy of the individual,
     (ii) by reason of the birth of the child of the individual,
     (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or
     (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement,
the hours so treated as Hours of Service shall not exceed 501 Hours of Service
and shall be credited only in the Plan Year in which such absence commences if
the Participant would be prevented from incurring a Break in Service in that
Plan Year solely because of such crediting, or in any other case, in the
immediately following Plan Year.
     (k) Cash Sub-Account. The portion of a Participant’s Account which reflects
his share of
     (i) the amount, if any, of Employer contributions made in cash;
     (ii) any cash dividends on Company Stock that have been allocated to his
Company Stock Sub-Account (other than currently distributable dividends or
dividends used to repay an Acquisition Loan);
     (iii) cash Forfeitures; and
     (iv) proceeds of the sale of Company Stock allocated to his Company Stock
Sub-Account.
     (l) Change of Control. A Change of Control shall occur if any one of the
following should occur:

5



--------------------------------------------------------------------------------



 



     (i) any “person” (as such term is defined in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
either the then issued and outstanding common stock or the combined voting power
of the Company’s then outstanding securities;
     (ii) the shareholders of the Company approve
     (A) any merger, consolidation or other business combination of the Company
with any other “person” (as defined in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) or affiliate thereof, other than a
merger or consolidation that would result in the outstanding common stock of the
Company immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least sixty percent (60%) of the outstanding
common stock of the Company or such surviving entity or a parent or affiliate
thereof outstanding immediately after such merger, consolidation or other
business combination, or
     (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; or
     (iii) during any period of two consecutive years, individuals who at the
beginning of such period were members of the Board of Directors of the Company
cease for any reason to constitute at least a majority thereof (unless the
re-election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period).
     Notwithstanding the occurrence of any of the foregoing events, the Board of
Directors may determine that an event otherwise constituting a Change of Control
of the Company shall not be considered a Change of Control for purposes of this
Plan. Such determination by the Board of Directors shall be effective only if it
is made by the Board of Directors prior to the occurrence of the event which
would otherwise be a Change of Control, or after such event if made by the Board
of Directors a majority of which is composed of the same members as constituted
the Board of Directors immediately prior to the event that would otherwise be a
Change of Control of the Company.
     (m) Code. The Internal Revenue Code of 1986, as amended.
     (n) Committee. The persons appointed pursuant to the provisions of Article
VIII.

6



--------------------------------------------------------------------------------



 



     (o) Company. J. Alexander’s Corporation, a Tennessee corporation, and any
successor, purchaser, or transferee of the operating assets and business of J.
Alexander’s Corporation, which elects to continue the Plan.
     (p) Company Stock. Common stock issued by the Company, or by any Affiliated
Company, which stock is readily tradable on an established securities market.
Non-callable preferred stock shall be treated as Company Stock if such stock is
convertible at any time into stock which meets the requirements of the preceding
sentence and if such conversion is at a conversion price which (as of the date
of the acquisition by the Plan) is reasonable. For this purpose preferred stock
shall be treated as non-callable if, after the call, there will be a reasonable
opportunity for a conversion which meets the requirements of the last preceding
sentence.
     (q) Company Stock Sub-Account. The portion of a Participant’s Account,
expressed in whole and fractional shares of Company Stock, which represents his
share of (i) Company Stock purchased with his Cash Sub-Account; (ii) Employer
contributions made in the form of Company Stock; (iii) Financed Shares released
from the Loan Suspense Account; (iv) Forfeitures of Company Stock; and (v) any
Company Stock attributable to earnings on such Company Stock Sub-Account.
     (r) Compensation. The total of all amounts paid for employment by the
Employer to or for the benefit of a Participant during the Plan Year (as shown
on the Form W-2 filed for federal income tax purposes), such as salary, bonus,
wage, commission, and overtime payments. Compensation shall not include any of
the following (even if includible in gross income);
     (i) reimbursements or other expense allowances and moving expenses
(including indemnity payments for loss on sale of an Employee’s home);
     (ii) fringe benefits (cash and non-cash), deferred compensation and welfare
benefits; and
     (iii) any contribution made under this Plan or any other qualified
retirement plan (except as provided below).
Notwithstanding the foregoing, Compensation shall include (i) any salary
reduction or other elective deferrals to the Savings Incentive Plan, (ii) salary
reduction contributions or other elective deferrals under the Flexible Benefit
Plan, (iii) any other amount that is contributed or deferred at the election of
the Participant as described in Sections 125, 402(g)(3) or 457 of the Code, and
(iv) elective amounts that are not includible in the gross income of the
Participant by reason of Section 132(f)(4) of the Code.
Compensation in excess of the first $225,000 (for 2007, to be adjusted from time
to time pursuant to Section 401(a)(17)(B) of the Code) for any Participant shall
not be taken into account.

7



--------------------------------------------------------------------------------



 



     (s) Determination Date. The last day of the Plan Year preceding the Plan
Year for which a determination is made whether the Plan is a Top-Heavy Plan.
     (t) Direct Rollover. A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.
     (u) Disability Benefit Date. The first day of the calendar month following
a determination by the Committee that the Participant is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
     (v) Distributee. A Distributee includes a Participant and Former
Participant. In addition, the Participant’s surviving spouse and the
Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are Distributees with regard to the interest of the spouse or former spouse.
     (w) Distribution Calendar Year. Effective January 1, 2003, a Distribution
Calendar Year is a calendar year for which a minimum distribution is required
pursuant to Section 6.1(e) and Section 401(a)(9) of the Code.
     (x) Early Retirement Date. The date, prior to the Normal Retirement Date,
which shall be the later of (i) the date on which a Participant attains age 60,
or (ii) the date on which he has earned five (5) Years of Vesting Service.
     (y) Effective Date. January 1, 2002.
     (z) Eligible Retirement Plan. Any of the following:
     (i) a qualified trust as described in Code Section 401(a) which is exempt
from tax under Code Section 501(a);
     (ii) an individual retirement account as described in Code Section 408(a);
     (iii) an individual retirement annuity as described in Code Section 408(b);
     (iv) an annuity plan as described in Code Section 403(a);
     (v) an annuity contract as described in Code Section 403(b); and
     (vi) an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

8



--------------------------------------------------------------------------------



 



The foregoing definition of “Eligible Retirement Plan” shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the alternate payee under a qualified domestic relations order as defined
in Section 414(p) of the Code.
     (aa) Eligible Rollover Distribution. Any distribution of all or any portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any of the following:
     (i) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) over the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary,
     (ii) a distribution over a period certain of ten years or more,
     (iii) a distribution to the extent such distribution is required under Code
Section 401(a)(9) for Participants who have attained age 701/2.
     (iv) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities), or
     (v) any distribution which is made upon the hardship of the Participant.
     (bb) Employee. Any person employed by the Employer; provided, however, that
the term “Employee” shall not include (i) Leased Employees (except as otherwise
required pursuant to Section 9.6 of this Plan), (ii) any person included in a
unit of employees whose terms and conditions of employment are covered by a
collective bargaining agreement, or (iii) an individual who is classified in the
records of the Employer as an independent contractor, regardless of whether such
individual is later determined by the Internal Revenue Service or a federal or
state court to be a common law employee of the Employer.
     (cc) Employer. The Company and any Adopting Company.
     (dd) ERISA. Public Law No. 93-406, the Employee Retirement Income Security
Act of 1974, as amended from time to time.
     (ee) Fiduciaries. The Employer, the Committee and the Trustee, each of
which, for purposes of the Plan and ERISA, shall be named Fiduciaries; provided,
however, that the Employer is not necessarily acting in a fiduciary capacity in
all its transactions with the Plan.
     (ff) Financed Shares. Company Stock purchased by the Trustee with the
proceeds of an Acquisition Loan.

9



--------------------------------------------------------------------------------



 



     (gg) 5-Percent Owner. Any Employee who owns (or is considered to own under
the constructive ownership rules of Section 318 of the Code) more than five
percent (5%) of the outstanding stock of the Adopting Company which employs him
or stock possessing more than five percent (5%) of the total voting power of the
Adopting Company which employs him. In making the foregoing determination, the
beneficial interest in stock of any Adopting Company which may be owned by the
Trust shall not be attributed to any Employee.
     (hh) Flexible Benefit Plan. J. Alexander’s Corporation Flexible Benefit
Plan, a cafeteria plan pursuant to Section 125 of the Code, as amended from time
to time.
     (ii) Forfeiture. The non-vested portion of a Participant’s Account which is
forfeited pursuant to Section 4.3(a) of the Plan.
     (jj) Former Participant. A Participant whose employment with the Employer
has terminated, but who has an Account balance under the Plan which has not been
paid.
     (kk) 401(a)(9) Account Balance. Effective January 1, 2003, the Account
balance as of the last Valuation Date in the calendar year immediately preceding
the Distribution Calendar Year (the “Valuation Calendar Year”) increased by the
amount of any contributions made and allocated or Forfeitures allocated to the
Account balance as of dates in the Valuation Calendar Year after the Valuation
Date and decreased by distributions made in the Valuation Calendar Year after
the Valuation Date. The 401(a)(9) Account Balance for the Valuation Calendar
Year includes any amounts rolled over or transferred to the Plan either in the
Valuation Calendar Year or in the Distribution Calendar Year if distributed or
transferred in the Valuation Calendar Year.
     (ll) Highly Compensated Employee. A Highly Compensated Employee for the
purposes of determinations regarding the current Plan Year is any Employee who:
     (1) was a 5-Percent Owner at any time during the Plan Year or the preceding
Plan Year; or
     (2) received Section 415 Compensation from the Employer in excess of
$100,000 for the preceding Plan Year. The $100,000 amount is to be used for 2007
Plan Year determinations. Such amount is indexed and shall be adjusted pursuant
to Treasury Regulations.
Furthermore, solely for purposes of this Section 2.1(ll), “Employer” shall
include any Affiliated Company.

10



--------------------------------------------------------------------------------



 



     (mm) Hour of Service.
     (1) Each hour for which an Employee is directly or indirectly paid or
entitled to payment by the Employer for the performance of duties. These hours
shall be credited to the Employee for the computation period or periods in which
the duties are performed; and
     (2) Each hour for which an Employee is directly or indirectly paid or
entitled to payment by the Employer for reasons (such as vacation, sickness or
disability) other than for the performance of duties, provided that no hours
shall be credited to an Employee on account of payments made or due under a plan
maintained solely for the purpose of complying with applicable workmen’s
compensation, unemployment compensation or disability insurance laws, and
further provided that no more than 501 Hours of Service shall be credited under
this Section 2.1(mm)(2) to an Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period). These hours shall be credited to the
Employee for the computation period or periods in which the units of time on the
basis of which such payments are calculated occur, beginning with the first unit
of time to which the payment relates; provided, however, that if such payment is
not calculated on the basis of units of time, such hours shall be credited to
the computation period in which the condition for which the Employee is paid or
entitled to payment occurs, or if the period during which such condition occurs
extends beyond one computation period, such hours shall be allocated between the
first two of such computation periods on a reasonable and consistently applied
basis as determined by the Committee; and
     (3) Each hour for which back pay, irrespective of mitigation of damages,
has been either awarded or agreed to by the Employer. These hours shall be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement, or payment is made.
     For the purpose of determining the Hours of Service which must be credited
to an Employee for a given computation period, the following method shall be
utilized:
     (a) The number of Hours of Service for Employees for whom time records are
kept shall be determined from Employer records.
     (b) The number of Hours of Service for Employees paid on a salaried basis
for whom no time records are kept shall be determined on the basis of the
payroll periods for which the Employee is paid or entitled to payment, at the
rate of 45 Hours of Service for each weekly payroll period in the case of a
weekly payroll period, 90 Hours of Service for each bi-weekly payroll period in
the case of a bi-weekly payroll period, 95 Hours of Service for each
semi-monthly payroll

11



--------------------------------------------------------------------------------



 



period in the case of a semi-monthly payroll period, and 190 Hours of Service
for each monthly payroll period in case of a monthly payroll period. An Employee
shall be credited with the full number of Hours of Service corresponding to a
payroll period for each payroll period for which the Employee would be required
to be credited with at least one Hour of Service under (1), (2) or (3) above.
     In the case of a payment which is made or due on account of a period during
which an Employee performs no duties, and which results in the crediting of
Hours of Service or in the case of an award or agreement for back pay which
results in the crediting of Hours of Service, the number of such Hours of
Service to be credited shall be determined in accordance with
Section 2530.200b-2(b) of the Regulations of the Department of Labor issued on
December 28, 1976, as the same may be amended from time to time, which
Regulations are hereby incorporated herein by reference as fully as though
copied herein verbatim.
     In calculating the number of Hours of Service with which an Employee is to
be credited for purposes of determining his eligibility to participate under
Article III and his vested benefit under Section 6.8, service with any
Affiliated Company shall be counted.
     (nn) Income. The net gain or loss of the Trust from investments based upon
fair market value, as reflected by
     (i) interest payments and dividends from all sources other than (A) Company
Stock and (B) amounts held in the Loan Amortization Account,
     (ii) realized and unrealized gains and losses on securities other than
Company Stock,
     (iii) other investment transactions, and
     (iv) expenses paid from the Trust.
     (oo) Key Employee. Any Employee or former Employee (and his Beneficiaries)
who, at any time during the Plan Year which includes the Determination Date, is:
     (a) An officer of any Affiliated Company having annual Section 415
Compensation greater than $145,000 (for 2007, to be adjusted pursuant to
Section 416(i)(1) of the Code) for such Plan Year;
     (b) A 5-percent Owner; or
     (c) a 1-percent Owner (defined as any person who would be a 5-percent Owner
if “one percent (1%)” were substituted for “five percent (5%)” each place it
appears in Section 2.1(gg) having annual Section 415 Compensation of more than
$150,000.

12



--------------------------------------------------------------------------------



 



For purposes of determining the number of officers taken into account pursuant
to Section 1.416-1 of the Treasury Regulations, employees described in
Section 414(q)(5) of the Code shall be excluded.
     (pp) Leased Employee. Any person who is not an employee of the Employer and
who provides services to the Employer if
     (i) such services are provided pursuant to an agreement between the
Employer and a leasing organization,
     (ii) such person has performed such services for the Employer (or for an
Affiliated Company) on a substantially full-time basis for a period of at least
one year, and
     (iii) such services are performed under primary direction or control by the
Employer.
The determination of whether such person is a Leased Employee shall be made in
accordance with Section 414(n) of the Code.
     (qq) Loan Amortization Account. The single account for the Plan which shall
be credited with Employer cash contributions made for the purpose of repayment
of an Acquisition Loan (including interest), and other adjustments as provided
in Section 5.2(c).
     (rr) Loan Suspense Account. The single account for the Plan which shall be
credited with Financed Shares not yet allocated to Participants’ Company Stock
Sub-Accounts, and other adjustments as provided in Section 5.2(e).
     (ss) Minimum Benefit. For any Top-Heavy Plan Year, the minimum benefit
required by Section 416 of the Code to be provided to each Participant as
described in Section 5.4.
     (tt) Non-Key Employee. Any Employee who is not a Key Employee.
     (uu) Normal Retirement Date. The date on which a Participant attains age
65.
     (vv) Participant. A person participating in the Plan in accordance with the
provisions of Article III. Effective December 31, 2006, notwithstanding any
other provision in the Plan to the contrary, no Employee who is not a
Participant on December 31, 2006, shall become a Participant after that date.
However, Participants shall continue to receive credit for Years of Vesting
Service in accordance with Section 2.1(kkk) of the Plan and for the purpose of
receiving allocations of discretionary Employer contributions under Section 4.1
of the Plan.

13



--------------------------------------------------------------------------------



 



     (ww) Plan. J. Alexander’s Corporation Employee Stock Ownership Plan, as set
forth herein and amended from time to time.
     (xx) Plan Year. The twelve-month period from January 1 through December 31.
     (yy) Qualified Participant. A participant who has attained age 55 and has
completed ten (10) years of participation in the plan subsequent to December 31,
1991, and who is entitled to elect to receive a pre-retirement distribution from
his Account pursuant to Section 6.13.
     (zz) Required Beginning Date. Effective January 1, 2003, the date specified
in Section 6.1(e) hereof for commencement of distributions to Participants
during their lifetime.
     (aaa) Savings Incentive Plan. J. Alexander’s Corporation Savings Incentive
and Salary Deferral Plan, a profit sharing and 401(k) plan originally
established effective January 1, 1985, as amended from time to time.
     (bbb) Section 415 Compensation. The total “wages” paid for employment by
the Employer (and all Affiliated Companies) to or for the benefit of a
Participant during the Plan Year (as shown on the Form W-2 filed for federal
income tax purposes). For purposes of this determination, “wages” shall mean
wages as defined in Section 3401(a) of the Code for purposes of income tax
withholding at the source, and all other payments of compensation to the
Employee by the Employer for which the Employer is required to furnish the
Employee a written statement under Sections 6041(d) and 6051(a)(3) of the Code,
but determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed, and excluding from wages amounts paid or reimbursed by the Employer
for moving expenses incurred by an Employee to the extent that at the time of
the payment it is reasonable to believe that these amounts are deductible by the
Employee under Section 217 of the Code. The term “Section 415 Compensation”
shall include (i) salary reductions or elective deferrals to the Savings
Incentive Plan, (ii) salary reduction contributions or other elective deferrals
under the Flexible Benefit Plan, (iii) any other amount that is contributed or
deferred at the election of the Employee as described in Sections 125, 402(g)(3)
or 457 of the Code, and (iv) elective amounts that are not includible in the
gross income of the Employee under Section 132(f)(4) of the Code.
     (ccc) Stock Purchase Account. The single account for the Plan which shall
be credited with cash contributions by the Employer made for the purpose of
purchasing Company Stock and which shall be debited when Company Stock is
purchased.
     (ddd) Top-Heavy Plan. The meaning given that term by Section 416(g) of the
Code, as described with particularity in Article XIII.

14



--------------------------------------------------------------------------------



 



     (eee) Top-Heavy Plan Year. Any Plan Year for which the Plan is a Top-Heavy
Plan.
     (fff) Trust. The fund known as the J. Alexander’s Corporation Employee
Stock Ownership Trust, maintained in accordance with the terms of the Trust
Agreement, as from time to time amended, which constitutes a part of this Plan.
     (ggg) Trustee. The corporation, individual or individuals appointed by the
Board of Directors of the Company to administer the Trust.
     (hhh) Valuation Calendar Year. Effective January 1, 2003, the calendar year
immediately preceding the Distribution Calendar Year.
     (iii) Valuation Date. The last day of each Plan Year or the date on which a
special valuation is made pursuant to Section 6.14.
     (jjj) Year of Eligibility Service. A twelve consecutive-month period in
which an Employee has completed 1,000 Hours of Service. The initial computation
period shall be measured from the date employment commenced and subsequent
computation periods shall be based on the Plan Year beginning with the Plan Year
which includes the first anniversary of the date employment commenced.
     In the case of an Employee who, under the Plan, does not have any
nonforfeitable right to an accrued benefit, Years of Eligibility Service before
any period of consecutive one-year Breaks in Service shall not be taken into
account if the number of consecutive Breaks in Service equals or exceeds the
greater of five (5) or the number of such Years of Eligibility Service prior to
the period of consecutive Breaks in Service.
     Years of Eligibility Service prior to January 1, 1992 shall be taken into
account.
     (kkk) Year of Vesting Service. A Plan Year in which an Employee has
completed 1,000 Hours of Service, except:
     (1) In the case of any Employee who has five consecutive one-year Breaks in
Service, Years of Vesting Service after such consecutive Breaks in Service shall
not be taken into account for purposes of determining the nonforfeitable
percentage of his Account as it existed prior to the period of consecutive
Breaks in Service.
     (2) In the case of an Employee who, under the Plan, does not have any
nonforfeitable right to an accrued benefit, Years of Vesting Service before any
period of consecutive one-year Breaks in Service shall not be taken into account
if the number of consecutive Breaks in Service equals or exceeds the greater of
five (5) or the number of such Years of Vesting Service prior to the period of
consecutive Breaks in Service.

15



--------------------------------------------------------------------------------



 



     Years of Vesting Service prior to January 1, 1987, shall be excluded
without exception. Years of Vesting Service as of December 31, 1991 shall be
determined based on the number of calendar years commencing on January 1, 1987
and anniversaries thereof during which the Employee was credited with at least
one Hour of Service. Such determination shall be made in accordance with
paragraphs 1 and 2 of this Section 2.1(kkk). For all Employees, regardless of
their hire date, all Years of Vesting Service commencing on or after January 1,
1992, shall be determined under the foregoing rules of this Section 2.1(kkk)
excluding this last paragraph.

16



--------------------------------------------------------------------------------



 



ARTICLE III
Participation
     3.1 Participation. Any Employee shall be eligible to participate in the
Plan upon completing one Year of Eligibility Service and attaining age
twenty-one. An eligible Employee shall become a Participant as of January 1 of
the Plan Year in which he met the requirements, if he met the requirements in
the first six months of the Plan Year, or as of January 1 of the next succeeding
Plan Year, if he met the requirements in the last six months of the Plan Year.
An Employee otherwise entitled to commence participation on the above entry date
shall not commence participation on that date if he terminates his employment
(i) prior to the above entry date, in the case of an Employee who was hired
during the last six months of a Plan Year, or (ii) prior to the first
anniversary date of his employment commencement date, in the case of an Employee
who was hired during the first six months of a Plan Year; but such Employee
shall, if he should be re-employed, be treated in the same manner as a former
Participant pursuant to Section 3.3.
     Notwithstanding the foregoing, no Employee shall become a Participant
unless such Employee shall submit to the Committee, in the manner and form
specified by the Committee, any application for participation in the Plan which
the Committee may require from time to time.
     Effective December 31, 2006, notwithstanding any other provision in the
Plan to the contrary, no Employee who is not a Participant on December 31, 2006,
shall become a Participant after that date. However, Participants shall continue
to receive credit for Years of Vesting Service in accordance with
Section 2.1(kkk) and for the purpose of receiving allocations of discretionary
Employer contributions under Section 4.1.
     3.2 Termination of Participation. Participation in the Plan shall cease
upon a termination of employment as an Employee with the Employer.
     3.3 Participation upon Re-Employment. A former Employee who is re-employed
shall be credited with Years of Eligibility Service and Years of Vesting Service
prior to the termination of his employment to the extent provided in
Sections 2.1(jjj) and 2.1(kkk).
     A former Employee who is re-employed and whose Years of Eligibility Service
prior to re-employment are excluded pursuant to Section 2.1(jjj) shall be
treated as a new Employee and shall not participate until he has satisfied the
conditions for participation pursuant to the requirements of Section 3.1. Any
other former Employee who is re-employed shall become a Participant effective on
the date of re-employment.
     3.4 Agreement to Terms of Plan. Upon becoming a Participant, an Employee
shall be bound by the terms of the Plan and Trust, including all amendments
thereto.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
Contributions and Forfeitures
     4.1 Employer Contributions. The Employer expects to contribute to the Plan
each year. The amount of such contributions shall be determined annually by the
Employer, and except as hereinafter provided in the event of a Change of
Control, the Employer shall not be required to make such Employer contributions
in any particular year. Unless otherwise designated by the Employer, Employer
contributions shall be conditioned upon the deductibility of the contribution
under Section 404 of the Code. Such contributions shall be returned to the
Employer under the conditions specified in Section 7.1.
     Employer contributions shall be made in cash, shares of Company Stock, or
such other property as the Employer may from time to time determine. The
Employer may direct all or any portion of a cash contribution to the Stock
Purchase Account, which shall be used to purchase Company Stock on or before the
time specified in Section 4.6 for payment of Employer contributions to the
Trust. The Employer may further direct all or any portion of a cash contribution
to the Loan Amortization Account, which shall be used to repay principal and
interest on any Acquisition Loan.
     Upon the occurrence of a Change of Control at a time when an Acquisition
Loan remains outstanding, the Employer shall be immediately obligated to make an
Employer contribution to the Loan Amortization Account for the Plan Year during
which the Change of Control occurs equal to the lesser of the following sums:
     (i) an amount sufficient to enable the Trust to pay the entire outstanding
principal and interest on the Acquisition Loan, or
     (ii) an amount sufficient to enable all Participants to receive an
allocation for that Plan Year of the maximum Additions to their Account
permitted pursuant to Section 5.3;
provided, however, that the Company shall have no such obligation if the Board
of Directors nullifies the occurrence of the Change of Control in the manner
provided in Section 2.1(l).
     Any amounts so contributed to the Loan Amortization Account shall be paid
by the Trustee to the holder of the Acquisition Loan and any Financed Shares
which would otherwise be allocated to Participants so as to create an annual
Addition in excess of the limitations of Section 5.3 shall be reallocated to
other Participants in proportion to their Compensation to the extent that such
reallocation does not cause the annual Additions for such other Participants to
exceed the limitations of Section 5.3.
     4.2 Employee Contributions. No Participant shall be required or permitted
to make contributions to the Plan.

18



--------------------------------------------------------------------------------



 



     4.3 Forfeitures. [This version of Section 4.3 is effective for
distributions prior to March 28, 2005.]
     (a) If a Participant terminates employment for any reason, other than
normal retirement, early retirement, delayed retirement, disability or death,
the portion of his Account which is not a “vested benefit” as described in
Section 6.8 shall be subject to becoming a Forfeiture. Such non-vested portion
of a Participant’s Account shall become a Forfeiture at the time provided in
Section 4.3(b) for a cash out of his nonforfeitable benefit.
     (b) After termination of employment with Employer and with all Affiliated
Companies (other than for disability, normal retirement, early retirement,
delayed retirement, or death), but no later than the end of the Plan Year
following the Plan Year in which such termination occurs, the Participant shall
be entitled to receive a “cash out” of such Participant’s “vested benefit” as
determined pursuant to Section 6.8; provided, however, that corporate officers
of the Company may receive the cash out referred to in this Section 4.3(b) only
if such “vested benefit” is not greater than $10,000. Distribution to a
corporate officer of the Company of a vested benefit greater than $10,000 shall
occur at the time provided in the last paragraph of this Section 4.3(b). Such
cash out of the vested benefit shall not be made in the absence of written
consent thereto by the Participant if the vested benefit (as determined pursuant
to Section 6.8) attributable to Employer contributions is greater than $5,000.
For the sole purpose of determining whether the vested benefit is less than
$5,000 or $10,000, as the case may be, Company Stock in the Participant’s
Company Stock Sub-Account shall be valued at its market value on the first
trading date of the Plan Year during which the distribution is scheduled to
occur. A Participant having a vested benefit of zero shall be deemed to have
been cashed out hereunder on the date of his termination of employment. Upon
such a deemed payment, the Participant’s nonvested Account balance shall become
a Forfeiture upon the date of the cash out. Such Forfeiture shall then be
allocated to the Accounts of other Participants as provided in Section 5.2.
     A Participant having a vested benefit of zero who is deemed to receive a
cash out upon termination of employment, and who later resumes employment
covered under the Plan before the last day of the Plan Year in which the
Participant incurs five (5) consecutive Breaks in Service commencing after the
deemed distribution, shall have restored the Participant’s previous balance in
his Account at the time of the cash out, with no adjustment for Income or other
earnings, and all Years of Service, whether before or after the cash out date,
shall be counted for purposes of determining the Participant’s vested percentage
in the restored Account balance. The number of shares in Company Stock restored
to his Company Stock Sub-Account shall be the number of shares which can be
purchased, based on the market value per share on the date of the deemed
repayment, for a sum equal to the market value of the shares in the
Participant’s Company Stock Sub-Account on the date of the deemed cash out.

19



--------------------------------------------------------------------------------



 



     Forfeitures which have become available for allocation during the Plan Year
in which a deemed repayment occurs shall first be allocated to the extent
required to restore the Participant’s previously nonvested Account balance in
full, and any remaining Forfeitures shall be allocated as provided in
Section 5.2. If available Forfeitures are insufficient to restore the
Participant’s previously nonvested Account balance, the difference shall be
provided by a special Employer contribution. The foregoing special contribution
and allocation of Forfeitures shall not be considered as part of the annual
Addition for that Participant in connection with the limitations of Section 5.3
hereof.
     If a distribution is not made at the time specified in the first paragraph
of this Section 4.3(b) because the Participant is a corporate officer of the
Company and such Participant’s vested benefit is greater than $10,000, as
determined by reference to the market value of the Company Stock on the first
trading date of the Plan Year during which the distribution would have been made
if such Participant’s vested benefit had been less than $10,000, such
Participant shall be entitled to elect to receive a distribution of his vested
benefit during the third Plan Year following the Plan Year during which he
terminated employment with the Employer and with all Affiliated Companies.
     4.3 Forfeitures. [This version of Section 4.3 is effective for
distributions on or after March 28, 2005.]
     (a) If a Participant terminates employment for any reason, other than
normal retirement, early retirement, delayed retirement, disability or death,
the portion of his Account which is not a “vested benefit” as described in
Section 6.8 shall be subject to becoming a Forfeiture. Such non-vested portion
of a Participant’s Account shall become a Forfeiture at the time provided in
Section 4.3(b) for a cash out of his nonforfeitable benefit.
     (b) After termination of employment with the Employer and with all
Affiliated Companies (other than for disability, normal retirement, early
retirement, delayed retirement, or death), but no later than the end of the Plan
Year following the Plan Year in which such termination occurs, the Participant
shall be entitled to receive a “cash out” of such Participant’s “vested benefit”
as determined pursuant to Section 6.8 provided that corporate officers of the
Company may receive the cash out referred to in this Section 4.3(b) only if such
“vested benefit” is not greater than $10,000. Distribution to a corporate
officer of the Company of a vested benefit greater than $10,000 shall occur at
the time provided in the last paragraph of this Section 4.3(b). Such cash out of
the vested benefit shall not be made in the absence of written consent thereto
by the Participant if the vested benefit (as determined pursuant to Section 6.8)
is greater than $1,000. If the vested benefit is not greater than $1,000, the
Participant shall receive a mandatory distribution of the vested benefit in a
lump sum, regardless of whether the Participant consents to such distribution,
during the Plan Year following the Plan Year in which termination of employment
occurs. For the sole purpose of determining whether the vested benefit is not
greater than $1,000 or $10,000, as the case may be, Company Stock in the
Participant’s Company Stock Sub-Account shall be valued at its market

20



--------------------------------------------------------------------------------



 



value on the first trading date of the Plan Year during which the distribution
is scheduled to occur. A Participant having a vested benefit of zero shall be
deemed to have been cashed out hereunder on the date of his termination of
employment. Upon such a deemed payment, the Participant’s nonvested Account
balance shall become a Forfeiture upon the date of the cash out. Such Forfeiture
shall then be allocated to the Accounts of other Participants as provided in
Section 5.2.
     A Participant having a vested benefit of zero who is deemed to receive a
cash out upon termination of employment, and who later resumes employment
covered under the Plan before the last day of the Plan Year in which the
Participant incurs five (5) consecutive Breaks in Service commencing after the
deemed distribution, shall have restored the Participant’s previous balance in
his Account at the time of the cash out, with no adjustment for Income or other
earnings, and all Years of Service, whether before or after the cash out date,
shall be counted for purposes of determining the Participant’s vested percentage
in the restored Account balance. The number of shares in Company Stock restored
to his Company Stock Sub-Account shall be the number of shares which can be
purchased, based on the market value per share on the date of the deemed
repayment, for a sum equal to the market value of the shares in the
Participant’s Company Stock Sub-Account on the date of the deemed cash out.
     Forfeitures which have become available for allocation during the Plan Year
in which a deemed repayment occurs shall first be allocated to the extent
required to restore the Participant’s previously nonvested Account balance in
full, and any remaining Forfeitures shall be allocated as provided in
Section 5.2. If available Forfeitures are insufficient to restore the
Participant’s previously nonvested Account balance, the difference shall be
provided by a special Employer contribution. The foregoing special contribution
and allocation of Forfeitures shall not be considered as part of the annual
Addition for that Participant in connection with the limitations of Section 5.3
hereof.
     If a distribution is not made at the time specified in the first paragraph
of this Section 4.3(b) because the Participant is a corporate officer of the
Company and such Participant’s vested benefit is greater than $10,000, as
determined by reference to the market value of the Company Stock on the first
trading date of the Plan Year during which the distribution would have been made
if such Participant’s vested benefit had been less than $10,000, such
Participant shall be entitled to elect to receive a distribution of his vested
benefit during the third Plan Year following the Plan Year during which he
terminated employment with the Employer and with all Affiliated Companies.
     4.4 Employer Top-Heavy Special Contributions. For each Top-Heavy Plan Year
the Employer shall make a special contribution to the Trust as may be required
in an amount sufficient to satisfy the allocation of the Minimum Benefit to each
Non-Key Employee pursuant to Section 5.4.
     4.5 Rollover Contributions. No rollover contributions to the Plan shall be
permitted.

21



--------------------------------------------------------------------------------



 



     4.6 Time of Payment of Employer Contributions. All contributions by the
Employer shall be paid to the Trustee, and payment for each fiscal year shall be
made not later than the date prescribed by law for filing the Employer’s federal
income tax return, including extensions which have been granted for the filing
of such return.
     4.7 Acquisition Loans. The Trustee may, with the direction of the
Committee, incur Acquisition Loans from time to time to purchase Financed Shares
of Company Stock for the Trust or to repay a prior Acquisition Loan. The Trustee
shall not enter into any Acquisition Loans without the approval of the Board of
Directors. The following provisions shall apply with respect to any such
Acquisition Loan:
     (a) the Acquisition Loan must be at a reasonable rate of interest and
without recourse against the Trust;
     (b) any collateral pledged to the creditor by the Trust shall consist only
of the Company Stock purchased with the proceeds of the loan and Company Stock
that was used as collateral for a prior Acquisition Loan repaid with the
proceeds of the current Acquisition Loan (provided, however, that, in addition
to such collateral, the Company may guarantee or provide collateral for
repayment of the loan);
     (c) under the terms of the Acquisition Loan, the creditor shall not have
any right to assets of the Trust other than (1) collateral given for the loan,
(2) Employer contributions to the Loan Amortization Account, and (3) amounts
earned on such collateral and on the investment of contributions to the Loan
Amortization Account;
     (d) upon the payment of any portion of the balance due on the Acquisition
Loan, the Company Stock originally pledged as collateral for such repaid portion
shall be released from the encumbrance and allocated as provided in
Section 5.2(e);
     (e) the Acquisition Loan must be for a specific term and may not be payable
at the demand of any person except in the case of default;
     (f) in the event of default on the Acquisition Loan, the value of the Plan
assets transferred in satisfaction of the loan must not exceed the amount of
default. If the lender is a “disqualified person,” as defined in
Section 4975(e)(2) of the Code, the Acquisition Loan must provide for a transfer
of Plan assets upon default only upon and to the extent of the failure of the
Plan to meet the payment schedule of the loan; and
     (g) the proceeds of the Acquisition Loan must be used within a reasonable
time after their receipt to acquire Company Stock. Financed Shares shall be
initially credited to the Loan Suspense Account and shall be transferred for
allocation to the Company Stock Sub-Accounts of Participants only as payments of
principal and interest are made on the Acquisition Loan by the Trustee, as
provided in Section 5.2(e).

22



--------------------------------------------------------------------------------



 



ARTICLE V
Allocations to Participant’s Accounts
     5.1 Individual Accounts. The Administrator shall create and maintain
adequate records to disclose the interest in the Trust of each Participant,
Former Participant, and Beneficiary. The maintenance of individual accounts is
only for accounting purposes, and a segregation of the assets of the Trust to
each Account shall not be required.
     5.2 Account Adjustments. The Accounts of Participants and Former
Participants shall be adjusted in accordance with the following:
     (a) Forfeitures and Employer Contributions. As of the last day of each Plan
Year, the Account of each Participant who is an Employee on the last day of such
Plan Year shall be credited with his share (as determined below) of the
contributions (which contributions shall be combined with any Forfeitures which
have become available for allocation during such Plan Year) made by the Employer
for the Plan Year; provided, however, that a Participant who terminated
employment during such Plan Year by reason of normal retirement, early
retirement, delayed retirement, disability or death shall not be excluded from
receiving an allocation of the Employer contribution and Forfeitures.
     Notwithstanding the foregoing, for any Plan Year in which a Change of
Control occurs, all Participants who are Employees on the date of the Change of
Control shall receive an allocation of the Employer contribution and Forfeitures
for that Plan Year.
     Contributions in cash to the Stock Purchase Account or to the Loan
Amortization Account shall not be allocated to the Accounts of Participants, but
Company Stock purchased from the Stock Purchase Account and Company Stock
released from the Loan Suspense Account as a result of such contributions shall
be allocated to the Company Stock Sub-Accounts of Participants as provided in
Section 5.2(d)(1). Company Stock contributed in kind, purchased from the Stock
Purchase Account, or released from the Loan Suspense Account shall be allocated
as of each Valuation Date to such Participants in the proportion that each
Participant’s Compensation for such Plan Year bears to the total Compensation of
all Participants entitled to share in the contribution.
     (b) Stock Purchase Account. A single Stock Purchase Account shall be
established for Employer contributions in cash earmarked for investment in
Company Stock. The Stock Purchase Account shall be credited at the time of
Employer contributions designated for such Stock Purchase Account pursuant to
Section 4.1. It shall be debited at the time and in the amount of purchases of
Company Stock from such Stock Purchase Account. Any earnings on assets in the
Trust represented by cash contributions to the Stock Purchase Account prior to
use of such assets to purchase Company Stock shall be allocated for each Plan
Year as Income.
     (c) Loan Amortization Account. A Loan Amortization Account shall be
established in the case of an Acquisition Loan to purchase Financed Shares of
Company

23



--------------------------------------------------------------------------------



 



Stock pursuant to Section 4.7, which Account shall be debited for the repayment
by the Trust of the Acquisition Loan (including principal and interest) and
shall be credited with all Employer contributions in cash earmarked to meet the
obligations of the Trust under the Acquisition Loan, with earnings on such
contributions, and with cash dividends on Company Stock held in the Trust used
to repay the Acquisition Loan pursuant to Section 5.2(g).
     (d) Sub-Accounts of Participant’s Account. Each Participant’s Account shall
be composed of both a Company Stock Sub-Account and a Cash Sub-Account as
follows:
     (1) The Company Stock Sub-Account of each Participant will be credited (as
of the last day of the Plan Year) with his allocated share of Company Stock
(including fractional shares) purchased and paid for by the Trust, purchased
through the Stock Purchase Account, released from the Loan Suspense Account as
hereinafter provided, or contributed in kind by the Employer; with stock
dividends on Company Stock held in his Company Stock Sub-Account; and with
Forfeitures of Company Stock from the Company Stock Sub-Accounts of terminated
Participants. Contributions in kind of Company Stock, Company Stock purchased
from the Stock Purchase Account, and Forfeitures of Company Stock shall be
allocated among the Company Stock Sub-Accounts of Participants in proportion to
Compensation in the ratios described in Section 5.2(a). Company Stock purchased
and paid for by the Trust (other than Financed Shares or Company Stock from the
Stock Purchase Account) shall be allocated among such Company Stock Sub-Accounts
of Participants in the same ratios that the balances of their respective Cash
Sub-Accounts bear to each other immediately before such purchase. Financed
Shares released from the Loan Suspense Account shall be allocated in the manner
provided in Section 5.2(e).
     Any shares of Company Stock sold by the Trust shall be deemed to come from
the Company Stock Sub-Accounts of the Participants on a pro rata basis and shall
be debited (as of the last day of the Plan Year) from such Company Stock
Sub-Accounts. Any distribution in kind of Company Stock during the Plan Year
shall be debited from the Company Stock Sub-Account of the Participant receiving
the distribution. The Committee shall maintain adequate records of the aggregate
cost basis of Company Stock allocated to each Participant’s Company Stock
Sub-Account.
     (2) The Cash Sub-Account of each Participant shall be credited (or debited)
as of the last day of the Plan Year with its share of the Income of the Trust,
with the proceeds of any Company Stock in such Participant’s Company Stock
Sub-Account which is sold, with cash dividends on Company Stock in his Company
Stock Sub-Account (or debited with distributions of such dividends) pursuant to
Section 5.2(g), and with contributions in cash or property (other than Company
Stock) in excess of the total amount thereof allocated to the Loan

24



--------------------------------------------------------------------------------



 



Amortization Account and to the Stock Purchase Account. The Cash Sub-Account
shall be debited for any purchase (other than from the Stock Purchase Account or
through an Acquisition Loan) of Company Stock in the same ratios that the
balances of the respective Cash Sub-Accounts of the Participants bear to each
other immediately before such purchase.
     (e) Financed Shares. Company Stock acquired by the Trust through an
Acquisition Loan (“Financed Shares”) shall be held in the Loan Suspense Account,
and the total number of shares to be allocated each Plan Year to the Company
Stock Sub-Accounts of Participants shall be determined by multiplying the total
number of shares purchased with the Acquisition Loan (or, in years subsequent to
such purchase, the number of Financed Shares held in the Loan Suspense Account
immediately preceding the date of such allocation) by a fraction, the numerator
of which is the total amount of principal and interest payments made on the
Acquisition Loan by the Trust for the Plan Year and the denominator of which is
the sum of the numerator plus the principal and interest payments to be made for
all future Plan Years on the Acquisition Loan. In the discretion of the
Committee, the number of shares to be allocated shall be determined solely with
reference to principal payments in the above formula if (1) the loan provides
for payments of principal and interest at a cumulative rate that is not less
rapid at any time than level annual payment of such amounts for ten (10) years,
(2) the disregarded interest is determined to be interest under standard loan
amortization tables, and (3) the term of the loan does not exceed ten
(10) years, whether initially or by reason of renewal, extension or refinancing
of the Acquisition Loan.
     Financed Shares thus released from the Loan Suspense Account shall be
allocated to the Company Stock Sub-Accounts of those Participants entitled to
share in such allocation under Section 5.2(a) in the following manner:
     (1) First, with respect to Financed Shares released by reason of Employer
contributions used to repay the Acquisition Loan, in the manner provided in
Section 5.2(a); and
     (2) Second, with respect to Financed Shares released by reason of the
application of dividends on Company Stock, in accordance with the provisions of
Section 5.2(g).
     If an interim Valuation Date is selected pursuant to Section 6.14, the
foregoing allocation rules shall be applied for the period commencing on January
1 of that Plan Year and ending on the interim Valuation Date, taking into
account only principal and interest paid on the Acquisition Loan and
Compensation of Participants during that period. A similar allocation shall be
made for the period commencing on the interim Valuation Date and ending on
December 31 of that Plan Year, taking into account only principal and interest
paid on the Acquisition Loan and Compensation of Participants during that
period.

25



--------------------------------------------------------------------------------



 



     (f) Income. The Income of the Trust for each Plan Year shall be allocated
to the Cash Sub-Accounts of each Participant and Former Participant on the last
day of each Plan Year in proportion to the Cash Sub-Account balances of such
Participants at the beginning of the Plan Year (or if all such Cash Sub-Account
balances are zero, in proportion to the Company Stock Sub-Account balances at
the beginning of the Plan Year), but after first reducing each such beginning
Cash Sub-Account balance by the sum of (i) distributions from the Cash
Sub-Account during the Plan Year and (ii) debits to the Cash Sub-Account for
purchases of Company Stock as provided in Section 5.2(d)(2); or if all Cash
Sub-Account balances are zero, after first reducing each Company Stock
Sub-Account by the amount of any charge to such Company Stock Sub-Account during
the Plan Year. Additionally, an allocation of Income shall be made to a
Participant’s Cash Sub-Account on any other Valuation Date specified in
Section 2.1(iii).
     (g) Dividends on Company Stock. Cash dividends on Company Stock shall be
allocated in the following manner:
     (1) Dividends paid on shares of Company Stock allocated to Participants’
Company Stock Sub-Accounts or held in the Loan Suspense Account shall (as
required by applicable Acquisition Loan documentation or, if not so required, as
determined by the Committee) be used by the Trustee, as directed by the
Committee, to repay the balance of an outstanding Acquisition Loan. Any Financed
Shares released from the Loan Suspense Account by reason of such dividends shall
be allocated in the following manner:
     (i) First, if cash dividends paid with respect to shares allocated to a
Participant’s Company Stock Sub-Account are used to repay an Acquisition Loan,
then Company Stock with a fair market value equal to the amount of such
dividends must be allocated to such Participant’s Company Stock Sub-Account.
     (ii) Second, if any Financed Shares released by reason of such dividends
(whether paid on Company Stock allocated to Company Stock Sub-Accounts or on
Company Stock held in the Loan Suspense Account) remain after the allocation
described in clause (i), these shares shall be allocated to the Company Stock
Sub-Accounts of Participants, pro rata, according to the balance of each Company
Stock Sub-Account as of the immediately preceding Valuation Date, reduced in
each case by the amount of any charge to said Company Stock Sub-Account since
the next preceding Valuation Date.
     (2) Except as provided in Section 5.2(g)(1) in the case of dividends used
to repay an Acquisition Loan, any cash dividends with respect to shares of
Company Stock allocated to Participants’ Company Stock Sub-Accounts (including
cash dividends described in Section 5.2(g)(3), paid with regard to Company Stock
which is distributed during the Plan Year) or held in the Loan

26



--------------------------------------------------------------------------------



 



Suspense Account shall be allocated among and credited to Cash Sub-Accounts of
the Participants; provided, however, that the dividends so allocated (whether
paid with respect to Company Stock allocated to Company Stock Sub-Accounts or
held in the Loan Suspense Account) shall be allocated among and credited to Cash
Sub-Accounts, pro rata, according to the number of shares of Company Stock held
in the respective Company Stock Sub-Accounts on the date the dividends are paid.
Cash dividends on Company Stock otherwise not yet allocated to the Company Stock
Sub-Accounts of Participants shall be allocated for each Plan Year as Income.
     (3) No allocation of cash dividends on Company Stock, and no allocation of
Financed Shares released from the Loan Suspense Account by reason of such
dividends, shall be made to the Account of a Participant for a Plan Year to the
extent the Participant receives during that Plan Year a distribution of Company
Stock with regard to which the dividends were paid. Any such cash dividends or
Financed Shares released from the Loan Suspense Account by reason of such
dividends shall be allocated as Income in accordance with Section 5.2(f).
     (4) Cash dividends which are distributed to Participants pursuant to
Section 6.12 shall be debited from the Cash Sub-Accounts of the distributees,
unless such cash dividends are paid directly to Participants by the Company.
     5.3 Maximum Additions. Notwithstanding anything contained herein to the
contrary, the total Additions made to the Account of a Participant for any Plan
Year shall not exceed the lesser of $45,000 (for 2007, to be adjusted from time
to time pursuant to Section 415(d) of the Code) or 100 percent (100%) of the
Participant’s Section 415 Compensation for such Plan Year.
     If, in any year, as the result of the allocation of Forfeitures, a
reasonable error in estimating a Participant’s Section 415 Compensation, or
other limited facts and circumstances, the Additions would exceed the limitation
for any Participant, such excess shall be reallocated to eligible Participants
as a Forfeiture for the Plan Year. If such reallocated Additions cause the
limitation to be exceeded for all Participants, such excess shall be held in a
suspense account. The amounts in such suspense account shall be allocated as of
each Valuation Date until the account is exhausted, the allocation to be
analogous to that provided in Section 5.2(a). Income shall not be allocated to
such suspense account. If a suspense account is in existence at any time during
a particular Plan Year, other than the first Plan Year for which the suspense
account is created, all amounts in the suspense account must be allocated and
reallocated to Participants’ Accounts (subject to the limitations of Section 415
of the Code) before any Employer contributions which would constitute Additions
may be made for that Plan Year.
     In addition to this Plan, the Employer maintains the Savings Incentive Plan
with a limitation year corresponding to the Plan Year. If a Participant is also
a participant in the Savings Incentive Plan, the limitation upon the annual
additions which may otherwise be credited to his Savings Incentive Plan account
shall be first reduced by the total Additions for the

27



--------------------------------------------------------------------------------



 



Plan Year credited to such Participant’s Account under this Plan, and the
Additions to this Plan shall not be reduced by reason of any annual additions to
the Savings Incentive Plan.
     5.4 Allocation of Top-Heavy Special Contribution to Provide Minimum
Benefits. For Top-Heavy Plan Years, the Employer contributions made pursuant to
Section 4.1 and the special contribution described in Section 4.4 shall first be
allocated to the Account of each Non-Key Employee who has not terminated
employment with the Employer at the end of the Plan Year in an amount sufficient
to provide the Minimum Benefit described by the following test. The sum of
Employer contributions and Forfeitures allocated during the Plan Year to the
Account maintained for each Participant who is a Non-Key Employee shall be at
least as great as a percentage of such Non-Key Employee’s Section 415
Compensation. Such percentage shall be equivalent to the highest ratio for a Key
Employee for that Plan Year of
     (i) the sum of Employer contributions and Forfeitures allocated to the
Account of the Key Employee, to
     (ii) the Section 415 Compensation of the Key Employee (restricted to
$225,000 as of January 1, 2007) as adjusted from time to time to
Section 401(a)(17) of the Code);
provided, however, that the percentage shall not exceed three percent (3%). This
Minimum Benefit shall be provided in every Top-Heavy Plan Year to all
Participants who are Non-Key Employees and who have not terminated employment
with Employer at the end of the Plan Year.
     The provisions of this Section 5.4 shall not apply, and no Employer special
contribution pursuant to Section 4.4 shall be required, for any Non-Key Employee
to the extent that such Non-Key employee is a participant in the Savings
Incentive Plan or another defined contribution plan included with this Plan in a
Required or Permissive Aggregation Group (as those terms are defined in
Section 13.2(c) and (d) and the Employer has provided an allocation of the
minimum benefit applicable to top-heavy plans in such other defined contribution
plan.

28



--------------------------------------------------------------------------------



 



ARTICLE VI
Benefits
     6.1 Time for Distribution. [This version of Section 6.1 is effective prior
to January 1, 2003.] Distribution of benefits to a Participant or Beneficiary
shall occur at the date specified in whichever is applicable of paragraphs (a),
(b) or (c), subject to the override provisions of paragraphs (d), (e), (f) and
(g) of this Section 6.1:
     (a) Retirement. Distribution shall occur no later than the end of the
60-day period after the close of the Plan Year in which a Participant retires on
or after his Early Retirement Date or his Normal Retirement Date.
     (b) Death or Disability. Distribution shall occur no later than the end of
the 60-day period after the close of the Plan Year in which occurs a
Participant’s Disability Benefit Date or in which a Participant terminates
employment with the Employer (or a Former Participant’s employment with an
Affiliated Company) by reason of his death.
     (c) Other Termination. If the Participant’s employment with the Employer
and with all Affiliated Companies is terminated other than for disability,
normal retirement, early retirement, delayed retirement or death, distribution
shall occur at the time provided in Section 4.3(b) for a “cash out” of such
Participant’s benefits.
     (d) Administrative Extension. In the event that due to administrative
delays it is not possible for the Committee to calculate the value of the
benefit to be distributed to a Participant pursuant to paragraph (a), (b) or
(c) above, then distribution shall be deferred until such calculation can be
made, but may not be deferred for a longer time than is prescribed in applicable
regulations under ERISA or the Code.
     (e) Age 701/2. Except for a 5-Percent Owner, distribution shall commence
not later than the April 1 next following the later of the calendar year in
which a Participant attains age 701/2 or retires; provided, however, that a
Participant who was born before July 1, 1928, may elect to have his distribution
commence not later than the April 1 next following the calendar year in which
such Participant attains age 701/2 whether or not he remains in the employ of
the Employer. For a 5-Percent Owner, distribution shall commence not later than
the April 1 next following the calendar year in which such Participant attains
age 701/2 whether or not he remains in the employ of the Employer. A Participant
receiving distributions pursuant to this Section 6.1(e) as of January 1, 1997,
who has not retired and who is not a 5-Percent Owner, may elect to cease
receiving such distributions until the April 1 next following the calendar year
in which such Participant retires.
     Such distribution of a Participant’s benefits shall be made in accordance
with the following requirements and shall otherwise comply with
Section 401(a)(9) of the Code and the Treasury Regulations thereunder (including
Section 1.401(a)(9)-2 of the Treasury Regulations). In accordance with
Section 401(a)(9) of the Code and the Treasury Regulations thereunder, for

29



--------------------------------------------------------------------------------



 



purposes of determining the maximum period over which distributions must be made
under Section 401(a)(9) of the Code, a Participant (or his spouse, if
applicable) may elect whether or not life expectancy will be recalculated as
permitted under Section 401(a)(9)(D) of the Code; provided, however, that such
election must be made no later than the first required distribution date under
Section 401(a)(9) of the Code, after which such election shall be irrevocable.
Absent such an election, life expectancies shall be recalculated.
     With respect to distributions under this 6.1(e) made for calendar years
commencing on or after January 1, 2002, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the Regulations under Section 401(a)(9) that were proposed in January 2001,
notwithstanding any provision of the Plan to the contrary. This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Section 401(a)(9) of the Code or such
other date as may be specified in guidance published by the Internal Revenue
Service.
     (f) Option to Delay. Except for a distribution on account of a
Participant’s death, no distribution whose value exceeds $5,000 shall be made
prior to the Participant’s Normal Retirement Date without the written consent of
the Participant.
     (g) Normal Retirement Date Override. Subject to any election described in
paragraph (f), distribution to a Participant whose termination of employment has
occurred shall commence no later than 60 days after the end of the Plan Year in
which occurs his Normal Retirement Date.
     The foregoing paragraphs (d), (e), (f) and (g) are applicable
notwithstanding anything to the contrary contained in paragraphs (a), (b) and
(c).
     The Plan shall give written notice to a Participant or Beneficiary,
eligible for a distribution of benefits pursuant to this Section 6.1. Such
notice shall be given to an eligible Participant or Beneficiary no less than
30 days but no more than 90 days prior to the proposed date of distribution.
Distribution of such benefits in excess of $5,000 during this period shall
comply with the requirements of Section 4.3(b). However, if the distribution is
one to which Sections 401(a)(11) and 417 of the Code do not apply, such
distribution may commence less than 30 days after such notice provided that the
Committee clearly informs the Participant or Beneficiary that he has a right to
a period of at least 30 days after receiving such notice to consider the
decision of whether or not to elect a distribution and that the Participant or
Beneficiary, after receiving such notice, affirmatively elects a distribution.
     6.1 Time for Distribution. [This version of Section 6.1 is effective as of
January 1, 2003 but does not apply to distributions on or after March 28, 2005.]
Distribution of benefits to a Participant or Beneficiary shall occur at the date
specified in whichever is applicable of paragraphs (a), (b) or (c), subject to
the override provisions of paragraphs (d), (e), (f) and (g) of this Section 6.1:

30



--------------------------------------------------------------------------------



 



     (a) Retirement. Distribution shall occur no later than the end of the
60-day period after the close of the Plan Year in which a Participant retires on
or after his Early Retirement Date or his Normal Retirement Date.
     (b) Death or Disability. Distribution shall occur no later than the end of
the 60-day period after the close of the Plan Year in which occurs a
Participant’s Disability Benefit Date or in which a Participant terminates
employment with the Employer (or a Former Participant’s employment with an
Affiliated Company) by reason of his death. If the Participant dies before the
date distributions begin, distribution of the Participant’s Account balance must
be completed by December 31 of the calendar year containing the fifth (5th)
anniversary of the Participant’s death.
     (c) Other Termination. If the Participant’s employment with the Employer
and with all Affiliated Companies is terminated other than for disability,
normal retirement, early retirement, delayed retirement or death, distribution
shall occur at the time provided in Section 4.3(b) for a “cash out” of such
Participant’s benefits.
     (d) Administrative Extension. In the event that due to administrative
delays it is not possible for the Committee to calculate the value of the
benefit to be distributed to a Participant pursuant to paragraph (a), (b) or
(c) above, then distribution shall be deferred until such calculation can be
made, but may not be deferred for a longer time than is prescribed in applicable
regulations under ERISA or the Code.
     (e) Age 701/2. The requirements of this Section 6.1(e) shall take
precedence over any inconsistent provisions of the Plan. The Required Beginning
Date is the date distribution is required to commence pursuant to this paragraph
and shall be applicable to all Participants during their lifetimes, subject to
earlier commencement of distributions as may be otherwise required pursuant to
Section 6.1(a), (b) or (c). Except for a 5-Percent Owner, distribution shall
commence not later than the April 1 next following the later of the calendar
year in which a Participant attains age 701/2 or the calendar year in which he
retires. For a 5-Percent Owner, distribution shall commence not later than the
April 1 next following the calendar year in which such Participant attains age
701/2 whether or not he remains in the employ of the Employer. A Participant who
was receiving distributions pursuant to this Section 6.1(e) as of January 1,
1997, who has not retired and who is not a 5-Percent Owner shall continue to
receive minimum distributions calculated as provided below in this
Section 6.1(e) until such Participant retires; provided, however, that such a
Participant who is not a 5-Percent Owner may elect to cease receiving such
distributions until the April 1 next following the calendar year in which such
Participant retires.
     Distributions to a Participant who has attained age 701/2 and who is
receiving minimum distributions pursuant to the immediately preceding paragraph
shall be made in accordance with Treasury Regulations under Section 401(a)(9) of
the Code (the “Treasury Regulations”). A Distribution Calendar Year is a
calendar year for which a minimum distribution is required pursuant to this
Section 6.1(e) and Section 401(a)(9) of the Code. For distributions beginning
before the Participant’s death, the first Distribution

31



--------------------------------------------------------------------------------



 



Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant’s Required Beginning Date and the last Distribution
Calendar Year is the calendar year that includes the Participant’s date of
death. The required minimum distribution for such Participant’s first
Distribution Calendar Year must be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, must be
made on or before December 31 of that Distribution Calendar Year.
     During the Participant’s lifetime, the minimum amount which must be
distributed for each Distribution Calendar Year is the lesser of:
     (1) the quotient obtained by dividing the Participant’s 401(a)(9) Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or
     (2) if the Participant’s sole designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s 401(a)(9) Account Balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the Distribution Calendar Year.
     Upon death of the Participant after distributions have commenced pursuant
to this Section 6.1(e), the remaining amount in the Participant’s Account on the
regular Valuation Date next preceding the date of the Participant’s death
(unless a different Valuation Date is designated pursuant to Section 6.1) shall
be payable in a single lump-sum payment to the Beneficiary as designated
pursuant to Section 6.9. This amount must be distributed by December 31 of the
calendar year immediately following the calendar year in which the death of the
Participant occurred.
     (f) Option to Delay. Except for a distribution on account of a
Participant’s death, no distribution whose value exceeds $5,000 shall be made
prior to the Participant’s Normal Retirement Date without the written consent of
the Participant.
     (g) Normal Retirement Date Override. Subject to any election described in
paragraph (f), distribution to a Participant whose termination of employment has
occurred shall commence no later than 60 days after the end of the Plan Year in
which occurs his Normal Retirement Date.
     The foregoing paragraphs (d), (e), (f) and (g) are applicable
notwithstanding anything to the contrary contained in paragraphs (a), (b) and
(c).

32



--------------------------------------------------------------------------------



 



     The Plan shall give written notice to a Participant or Beneficiary,
eligible for a distribution of benefits pursuant to this Section 6.1. Such
notice shall be given to an eligible Participant or Beneficiary no less than
30 days but no more than 90 days prior to the proposed date of distribution.
Distribution of such benefits in excess of $5,000 during this period shall
comply with the requirements of Section 4.3(b). However, if the distribution is
one to which Sections 401(a)(11) and 417 of the Code do not apply, such
distribution may commence less than 30 days after such notice provided that the
Committee clearly informs the Participant or Beneficiary that he has a right to
a period of at least 30 days after receiving such notice to consider the
decision of whether or not to elect a distribution and that the Participant or
Beneficiary, after receiving such notice, affirmatively elects a distribution.
     6.1 Time for Distribution. [This version of Section 6.1 is effective for
distributions on or after March 28, 2005.] Distribution of benefits to a
Participant or Beneficiary shall occur at the date specified in whichever is
applicable of paragraphs (a), (b) or (c), subject to the override provisions of
paragraphs (d), (e), (f) and (g) of this Section 6.1:
     (a) Retirement. Distribution shall occur no later than the end of the Plan
Year following the Plan Year in which a Participant retires on or after his
Early Retirement Date (subject to the right of the Participant as provided in
Section 6.1(f) to delay the distribution until his Normal Retirement Date if the
value of the vested benefit is greater than $1,000). If a Participant retires on
or after his Normal Retirement Date, distribution shall occur no later than the
end of the 60-day period after the close of the Plan Year in which the
Participant retired regardless of whether the Participant consents to the timing
of the distribution.
     (b) Death or Disability. Distribution shall occur no later than the end of
the Plan Year following the close of the Plan Year in which occurs a
Participant’s Disability Benefit Date (subject to the consent requirements of
Section 6.1(f)), and distribution shall occur no later than the end of the Plan
Year following the close of the Plan Year in which a Participant terminates
employment with the Employer (or a Former Participant’s employment with an
Affiliated Company) by reason of his death (regardless of whether the
Beneficiary consents to the timing of such distribution). If the Participant
dies before the date distributions begin, distribution of the Participant’s
Account balance must be completed by December 31 of the calendar year containing
the fifth (5th) anniversary of the Participant’s death.
     (c) Other Termination. If the Participant’s employment with the Employer
and with all Affiliated Companies is terminated other than for disability,
normal retirement, early retirement, delayed retirement or death, distribution
shall occur at the time provided in Section 4.3(b) for a “cash out” of such
Participant’s benefits, subject to the right of the Participant (as provided in
Sections 4.3(b) and 6.1(f)) to delay the distribution until his Normal
Retirement Date if the present value of his vested benefit is greater than
$1,000.

33



--------------------------------------------------------------------------------



 



     (d) Administrative Extension. In the event that due to administrative
delays it is not possible for the Committee to calculate the value of the
benefit to be distributed to a Participant pursuant to paragraph (a), (b) or
(c) above, then distribution shall be deferred until such calculation can be
made, but may not be deferred for a longer time than is prescribed in applicable
regulations under ERISA or the Code.
     (e) Age 701/2. The requirements of this Section 6.1(e) shall take
precedence over any inconsistent provisions of the Plan. The Required Beginning
Date is the date distribution is required to commence pursuant to this paragraph
and shall be applicable to all Participants during their lifetimes, subject to
earlier commencement of distributions as may be otherwise required pursuant to
Section 6.1(a), (b) or (c). Except for a 5-Percent Owner, distribution shall
commence not later than the April 1 next following the later of the calendar
year in which a Participant attains age 701/2 or the calendar year in which he
retires. For a 5-Percent Owner, distribution shall commence not later than the
April 1 next following the calendar year in which such Participant attains age
701/2 whether or not he remains in the employ of the Employer. A Participant who
was receiving distributions pursuant to this Section 6.1(e) as of January 1,
1997, who has not retired and who is not a 5-Percent Owner shall continue to
receive minimum distributions calculated as provided below in this
Section 6.1(e) until such Participant retires; provided, however, that such a
Participant who is not a 5-Percent Owner may elect to cease receiving such
distributions until the April 1 next following the calendar year in which such
Participant retires.
     Distributions to a Participant who has attained age 701/2 and who is
receiving minimum distributions pursuant to the immediately preceding paragraph
shall be made in accordance with Treasury Regulations under Section 401(a)(9) of
the Code (the “Treasury Regulations”). A Distribution Calendar Year is a
calendar year for which a minimum distribution is required pursuant to this
Section 6.1(e) and Section 401(a)(9) of the Code. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date and the last Distribution Calendar Year is
the calendar year that includes the Participant’s date of death. The required
minimum distribution for such Participant’s first Distribution Calendar Year
must be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other Distribution Calendar Years, including
the required minimum distribution for the Distribution Calendar Year in which
the Participant’s Required Beginning Date occurs, must be made on or before
December 31 of that Distribution Calendar Year.
     During the Participant’s lifetime, the minimum amount which must be
distributed for each Distribution Calendar Year is the lesser of:
     (1) the quotient obtained by dividing the Participant’s 401(a)(9) Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

34



--------------------------------------------------------------------------------



 



     (2) if the Participant’s sole designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s 401(a)(9) Account Balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the Distribution Calendar Year.
     Upon the death of the Participant after distributions have commenced
pursuant to this Section 6.1(e), the remaining amount in the Participant’s
Account on the regular Valuation Date next preceding the date of the
Participant’s death (unless a different Valuation Date is designated pursuant to
Section 6.1) shall be payable in a single lump-sum payment to the Beneficiary as
designated pursuant to Section 6.9. This amount must be distributed by
December 31 of the calendar year immediately following the calendar year in
which the death of the Participant occurred.
     (f) Option to Delay. Except for a distribution on account of a
Participant’s death, no distribution whose value exceeds $1,000 shall be made
prior to the Participant’s Normal Retirement Date without the written consent of
the Participant.
     (g) Normal Retirement Date Override. Subject to any election described in
paragraph (f), distribution to a Participant whose termination of employment has
occurred shall commence no later than 60 days after the end of the Plan Year in
which occurs his Normal Retirement Date.
     The foregoing paragraphs (d), (e), (f) and (g) are applicable
notwithstanding anything to the contrary contained in paragraphs (a), (b) and
(c).
     The Plan shall give written notice to a Participant or Beneficiary,
eligible for a distribution of benefits pursuant to this Section 6.1. Such
notice shall be given to an eligible Participant or Beneficiary no less than
30 days but no more than 90 days prior to the proposed date of distribution.
Distribution of such benefits in excess of $1,000 during this period shall
comply with the written consent requirement of Section 6.1(f). However, if the
distribution is one to which Sections 401(a)(11) and 417 of the Code do not
apply, such distribution may commence less than 30 days after such notice
provided that the Committee clearly informs the Participant or Beneficiary that
he has a right to a period of at least 30 days after receiving such notice to
consider the decision of whether or not to elect a distribution and that the
Participant or Beneficiary, after receiving such notice, affirmatively elects a
distribution.
     6.2 Method of Payment. The benefits provided hereunder shall be payable in
one lump sum payment (but allowing for separate distributions of cash and
Company Stock within the same calendar year).
     6.3 Normal Retirement Benefit. Each Participant in the employment of the
Employer on his Normal Retirement Date (and each Former Participant who on his
Normal Retirement Date is employed by an Affiliated Company), shall be eligible
to retire on that date and shall be 100% vested in his Account balance.

35



--------------------------------------------------------------------------------



 



     6.4 Early Retirement Benefit. Each Participant in the employment of the
Employer on his Early Retirement Date (and each Former Participant who on his
Early Retirement Date is employed by an Affiliated Company), shall be eligible
to retire on that date and shall be 100% vested in his Account balance.
     6.5 Delayed Retirement Benefit. A Participant who remains in employment
with the Employer (and a Former Participant, with an Affiliated Company) beyond
his Normal Retirement Date shall be eligible to retire on his Delayed Retirement
Date, which shall be the date on which he actually retires, and he shall be
entitled to a benefit of the amount in his Account.
     6.6 Total and Permanent Disability Benefit. Each Participant who terminates
employment with the Employer by reason of his total and permanent disability
(and each Former Participant who terminates employment with an Affiliated
Company by reason of his total and permanent disability) shall, upon his
Disability Benefit Date, be 100% vested in his Account balance.
     6.7 Death Benefit. If a Participant’s employment with Employer (or a Former
Participant’s employment with an Affiliated Company) is terminated by death,
such Participant shall be 100% vested in his Account balance and such Account
balance shall be payable as a benefit to his Beneficiary as designated pursuant
to Section 6.9. The payment of death benefits to a Beneficiary shall be made in
one lump-sum payment (but allowing separate distributions of cash and Company
Stock within the same calendar year).
     6.8 Vested Benefit. If any Participant’s employment with Employer and with
all Affiliated Companies is terminated other than by normal retirement, early
retirement, delayed retirement, disability or death, he shall be entitled to a
“vested benefit” which shall include a percentage of his Account, based on his
Years of Vesting Service, according to the vesting table provided in either
Section 6.8(a) or Section 6.8(b), depending upon whether the Plan is a Top-Heavy
Plan for the Plan Year during which such termination occurs:
     (a) Except as provided in Section 6.8(b) and (c) the percentage shall be as
follows:

              Percentage of Years of Vesting Service   Account
 
       
Less than 5
    0 %
5 or more
    100 %

     (b) For a Plan Year for which the Plan is a Top-Heavy Plan, the percentage
shall be as follows:

              Percentage of Years of Vesting Service   Account
 
       
Fewer than 3
    0 %
3 or more
    100 %

36



--------------------------------------------------------------------------------



 



     (c) such termination of employment (other than by reason of death,
disability, normal retirement, early retirement or delayed retirement) in any
year which is not a Top-Heavy Plan Year, each Participant who had three (3) or
more Years of Vesting Service at any time during a Top-Heavy Plan Year shall be
entitled to elect a vested benefit determined in accordance with the table in
Section 6.8(b). Any other Employee who was a Participant during a Top-Heavy Plan
Year shall be entitled to a vested benefit determined in accordance with the
table in Section 6.8(a), except that such percentage shall not be less than the
percentage under the table in Section 6.8(b) which would have applied if his
termination of employment had occurred on the last day of the last Top-Heavy
Plan Year prior to his actual termination of employment.
     (d) The remainder of a Participant’s Account which does not constitute his
vested benefit shall be treated as a Forfeiture at the time and in the manner
specified pursuant to Sections 4.3 and 5.2(a).
     (e) For purposes of determining whether an Employee is entitled to receive
any vested benefit under this Article VI, and the time of payment of such vested
benefit under Section 4.3(c), he shall not be deemed to have terminated his
employment under the Plan until he is no longer employed by any Affiliated
Company to which he may have been transferred, irrespective of whether he shall
have ceased to be classified as an Employee following such transfer.
     6.9 Designation of Beneficiary. Subject to the rights of a surviving spouse
described herein, each Participant (or Former Participant) may from time to time
designate a Beneficiary or Beneficiaries to whom his Plan benefits are to be
paid if he dies before receipt of all such benefits. Each Beneficiary
designation, or revocation thereof, shall be in a form prescribed by the
Committee and will be effective only when filed with the Committee. Unless the
conditions which follow for the designation of a Beneficiary other than the
spouse are satisfied, the Beneficiary of a Participant who is married on the
date of his death shall be the surviving spouse, whether or not so designated in
the form, and even if no such form is filed. Designation of a Beneficiary other
than such Participant’s spouse for any portion of the benefits shall be valid
only if either
     (i) the spouse consents in writing thereto, acknowledging the effect of
such designation, the particular non-spouse Beneficiary and the form of benefit
payment;
     (ii) the spouse consents in writing thereto, acknowledging the effect of
such designation and the form of benefit payment, and the consent by the spouse
expressly permits future changes of Beneficiary without further consent by the
spouse;
     (iii) the Participant, although married at the time of the designation, is
ultimately not survived by his spouse or is divorced from his spouse;
     (iv) the surviving spouse cannot be located; or

37



--------------------------------------------------------------------------------



 



     (v) the Participant and spouse are legally separated as evidenced by a
court order.
     Spousal consent pursuant to (i) or (ii) shall be witnessed by a notary
public or Plan representative, and shall be irrevocable. If the Participant is
survived by a spouse other than the spouse who consented to designation of
another as Beneficiary, the consent of the former spouse shall be ineffective.
If the Participant has no designation of a Beneficiary in effect at the time of
his death, and is not survived by a spouse, or if the surviving spouse cannot be
located, any Plan benefits shall be payable in the following order of priority:
(a) to the children, including adopted children, of the Participant in equal
shares, per stirpes; or if none survive, (b) to the surviving natural parents of
the Participant, in equal shares; or if neither survives, (c) to the estate of
the Participant.
     6.10 Additional Benefits. Whenever benefits are computed according to the
balance of a Participant’s Account on a Valuation Date, and thereafter
additional amounts are allocated to such Participant’s Account from
contributions, Forfeitures, Income, dividends or other investment earnings, such
additional amounts shall be paid as additional benefits and shall be payable in
the same manner as the other benefits payable from such Account. If the
allocation of such Income or other investment earnings produces a net loss, the
benefits paid shall be reduced notwithstanding the initial computation of
benefits according to the balance of a Participant’s Account on a Valuation
Date.
     6.11 Form of Distribution. Distributions from the Company Stock Sub-Account
shall be made in full shares of Company Stock. Balances representing fractional
shares may be paid in cash. Distributions from the Cash Sub-Account shall be
made in cash; provided, however, that the Participant shall have the right to
elect that the entire amount of his Account be distributed to him in the form of
Company Stock (except for fractional shares). The Committee shall advise the
Participant in writing of his right to elect to receive Company Stock and of the
proposed distribution date at which time, within reasonable limits, a
distribution in cash will be made from the Cash Sub-Account if the Participant
does not elect in writing to receive Company Stock. Such election by the
Participant to receive Company Stock from his Cash Sub-Account shall be
irrevocable and shall be valid only if received by the Committee at least thirty
(30) days prior to the proposed distribution date. In the event that a
distribution of Company Stock is to be made from the funds in the Participant’s
Cash Sub-Account, any balance in a Participant’s Cash Sub-Account may be applied
to provide whole shares of Company Stock for distribution at the then fair
market value.
     6.12 Distribution of Dividends on Company Stock. The Committee may, in its
sole discretion, distribute to Participants cash dividends received by the Trust
on Company Stock allocated to each such Participant’s Company Stock Sub-Account,
provided that such distribution must be made no later than ninety (90) days
after the close of the Plan Year in which such dividends are paid to the Trust;
or such cash dividends may, in the discretion of the Board of Directors, be paid
directly to the Participants instead of to the Trust.

38



--------------------------------------------------------------------------------



 



     6.13 Pre-Retirement Distribution Rights. If a Participant has attained age
55 and has completed 10 years of participation in this Plan subsequent to
December 31, 1991, and thus has become a Qualified Participant, the Committee
shall offer such Qualified Participant during his first “election period” (as
defined below) and successive “election periods” the right to elect a
distribution of a portion of the Company Stock credited to his Account. The
“election period” shall be the first 90 days immediately following the end of
each Plan Year in the “qualified election period.” The “qualified election
period” shall commence with the first Plan Year after the Participant becomes a
Qualified Participant and end with the fifth Plan Year thereafter. For example,
a Participant who first becomes a Qualified Participant in the Plan Year ending
December 31, 2007, will first be entitled to elect a distribution in the period
from January 1, 2008 through March 30, 2008. If the Qualified Participant elects
such a distribution, the distribution will be made within 90 days after the end
of that election period. The amount which may be elected for distribution during
the first such “election period” is 25% of the number of shares of Company Stock
then credited to that Qualified Participant’s Account. The amount which may be
elected for distribution upon future elections, during successive election
periods, shall be determined by multiplying the number of shares of Company
Stock credited to the Qualified Participant’s Account (including shares of
Company Stock which have been previously distributed pursuant to this
subsection) by 25% or, with respect to a Qualified Participant’s final election,
50%, reduced by the amount of any prior distributions elected by such
Participant pursuant to this subsection. Notwithstanding the foregoing, if the
fair market value of the Company Stock allocated to the ESOP Account of a
Qualified Participant is less than five hundred dollars ($500.00) as of the
Valuation Date immediately preceding the first day of an election period, then
such Qualified Participant shall not be entitled to elect to receive a
distribution for that election period.
     6.14 Valuation Date. The Valuation Date which shall be the basis for
determining benefits payable to any Participant or Beneficiary shall be the last
Valuation Date preceding the date of the Participant’s termination of employment
with the Employer, with additional benefits and Income added (or a loss
subtracted) as of subsequent Valuation Dates preceding the date of distribution
as provided in Section 6.10. At any time the Employer may select an interim
Valuation Date in addition to the regular Valuation Dates (the last day of each
Plan Year), in which case the Employer shall notify the Trustee in writing
within sixty (60) days either preceding or following such interim Valuation
Date. Any such interim Valuation Date shall be selected and applied by the
Employer uniformly to all Participants so as to avoid the prohibited
discrimination described in Section 401(a)(4) of the Code.
     6.15 Direct Rollover. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this
Section 6.15, a Distributee may elect, at the time and in the manner prescribed
by the Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover provided that the recipient Eligible Retirement Plan accepts rollover
contributions, and in the case of an eligible governmental plan described in
clause (vi) of Section 2.1(z), such governmental plan separately accounts for
amounts transferred into such plan from this Plan. The Plan provisions otherwise
applicable to distributions continue to apply to this Direct Rollover option.
The Distributee shall, in the time and manner prescribed by the

39



--------------------------------------------------------------------------------



 



Committee, specify the amount to be directly transferred and the Eligible
Retirement Plan to receive the transfer. Any portion of a distribution which is
not transferred shall be distributed to the Distributee in the form specified in
Section 6.11.

40



--------------------------------------------------------------------------------



 



ARTICLE VII
Trust; Voting Rights
     7.1 Assets Held in Trust. All contributions under this Plan shall be paid
to the Trustee and deposited in the Trust. All assets of the Trust, including
investment income, shall be retained for the exclusive benefit of Participants
and Beneficiaries and shall be used to pay benefits to such persons or to pay
administrative expenses of the Plan to the extent not paid by the Employer. No
part of the Trust shall revert to or inure to the benefit of the Employer,
except that upon the Employer’s request, a contribution which was made under a
mistake of fact or conditioned upon the deductibility of any contribution under
Section 404 of the Code shall be returned to the Employer within one (1) year
after the payment of the contribution or the disallowance of the deduction (to
the extent disallowed), whichever is applicable.
     The maximum amount that may be returned to the Employer in the case of a
mistake of fact or disallowance of the deduction is the excess of
     (i) the amount contributed over, as relevant,
     (ii) (A) the amount which would have been contributed had no mistake of
fact occurred, or
          (B) the amount that would have been contributed had the contribution
been limited to the amount that is deductible after any disallowance by the
Internal Revenue Service.
Income attributable to the excess contribution may not be returned to the
Employer, but losses attributable thereto must reduce the amount to be so
returned. If the withdrawal of the amount attributable to the mistaken or
nondeductible contribution would cause the balance of the Account of any
participant to be reduced to less than the balance which would have been in the
Account had the mistaken or nondeductible amount not been contributed, then the
amount to be returned to the Employer must be limited so as to avoid such
reduction.
     7.2 Voting Rights. All Company Stock held in the Trust shall be voted as
hereinafter provided for pass-through voting by Participants or for direction of
voting by the Committee under this Section 7.2 or Section 7.3. Each Participant,
Former Participant and Beneficiary of a deceased Participant shall be entitled
to direct the Trustee as to the exercise of voting rights regarding any
corporate matter which involves the voting of Company Stock then allocated to
his Company Stock Sub-Account. If Participants are entitled to so direct the
Trustee as to the voting of Company Stock allocated to their Company Stock
Sub-Accounts, all such Company Stock as to which instructions have been received
(which may include an instruction to abstain) shall be voted in accordance with
such instructions. The Trustee shall abstain from voting the allocated shares of
Company Stock as to which no written instructions are received.
     The Committee shall provide, or cause to be provided, to each Participant,
Former Participant and Beneficiary of a deceased Participant notice of any
meeting of the shareholders

41



--------------------------------------------------------------------------------



 



of the Company at which Company Stock is entitled to be voted. Such notice shall
include such information statements as are required to be sent to shareholders
of the Company generally, and the time and manner for furnishing such notice or
information statements shall be in compliance with both applicable law and the
Company’s charter and by-laws as generally applicable to security holders. The
Committee shall request written instructions from each Participant, Former
Participant and Beneficiary as to the voting of the shares of Company Stock
allocated to his Company Stock Sub-Account. The Committee shall tabulate the
written instructions received on or prior to the date established by the
Committee and communicated to the Participants for returning the written
instructions and shall instruct the Trustee as to the voting of the shares of
Company Stock represented by such written instructions.
     In the event that no shares of Company Stock are allocated to the Company
Stock Sub-Accounts on the record date, the Committee shall not be required to
provide notice of the meeting or information statements and the Trustee shall
vote all Company Stock as the Trustee, in his discretion, shall determine.
     After the first allocation of shares of Company Stock to the Company Stock
Sub-Accounts, the Trustee shall vote any shares of Company Stock in the Loan
Suspense Account in accordance with the instructions of the Committee. The
Committee shall determine its instructions based upon the percentage of shares
of Company Stock to be voted, for and against each issue to be considered at the
meeting, including in the tabulation of such percentages only those shares of
Company Stock allocated to Company Stock Sub-Accounts as to which written
instructions were received from Participants by the Committee.
     7.3 Tender Offer. In the event of any of the following actions by a third
party:
     (1) a tender offer or an exchange offer for stock of the Company;
     (2) a proposal for the merger or consolidation of the Company with such
third party; or
     (3) a proxy solicitation for the purpose of electing directors who propose
to approve acts described in (1) or (2);
then, except as hereinafter provided under this Section 7.3, the Trustee shall
tender or not tender Company Stock, vote in favor of or against the proposal for
merger or consolidation, or respond to the proxy solicitation for election of
directors, as instructed by the Committee. The Committee shall provide or cause
to be provided to each Participant, Former Participant and Beneficiary of a
deceased Participant any information relevant to the investment decision, as is
provided to stockholders of the Company generally, together with a form for
written instructions as to the shares of Company Stock allocated to the Company
Stock Sub-Account of each Participant, Former Participant and Beneficiary. With
respect to that Company Stock, the Committee shall instruct the Trustee in
accordance with such written instructions as are received by the Committee on or
prior to the date established by the Committee and communicated to the
Participants, Former Participants and Beneficiaries for returning the written
instructions.

42



--------------------------------------------------------------------------------



 



     With respect to (i) any Company Stock allocated to the Company Stock
Sub-Accounts as to which the Committee receives no written instructions, and to
(ii) all Company Stock in the Loan Suspense Account or not otherwise allocated
either to the Company Stock Sub-Accounts (herein collectively referred to as
“unallocated shares”), the Committee shall instruct the Trustee either to
tender, to vote in favor of the proposal, or to vote for directors who support
such action, in the same proportion of the total of such unallocated shares as
the number of shares of Company Stock allocated to the Company Stock
Sub-Accounts which are tendered, voted in favor of the proposal, or voted for
directors who support such action, pursuant to written instructions from
Participants, Former Participants and Beneficiaries, bears to the total number
of shares of Company Stock allocated to the Company Stock Sub-Accounts of all
Participants, Former Participants and Beneficiaries. The Committee shall
instruct the Trustee not to tender, or to vote in opposition to the proposal for
merger or consolidation, or to vote in favor of directors who oppose such tender
offer or proposal, in the same proportion of the total of such unallocated
shares as the number of shares of Company Stock allocated to the Company Stock
Sub-Accounts which are not tendered, voted in opposition to the proposal, or
voted for directors who oppose such tender offer or proposal, pursuant to
written instructions or lack of any instructions from Participants, Former
Participants and Beneficiaries, bears to the total number of shares of Company
Stock allocated to the Company Stock Sub-Accounts of all Participants, Former
Participants and Beneficiaries.
     Unless an interim Valuation Date is selected pursuant to Section 6.14, if
no Company Stock has been allocated to the Company Stock Sub-Accounts, then the
Trustee shall tender or not tender all shares of Company Stock, vote in favor of
or against the proposal for merger or consolidation, or vote for or against
directors who support such tender offer or proposal, as the Trustee, in his
discretion, shall determine.

43



--------------------------------------------------------------------------------



 



ARTICLE VIII
Administration
     8.1 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration. The Fiduciaries shall have only those specific powers, duties,
responsibilities and obligations which are specifically given them under this
Plan or the Trust. Any person or group of persons may serve in more than one
Fiduciary capacity with respect to the Plan. The Committee shall be the
Administrator of the Plan, and shall have the sole responsibility for the
administration of the Plan. The Trustee shall have the responsibility for the
administration of the Trust and the management of the assets held under the
Trust, except as specifically provided in the Trust, and subject to the purpose
of the Plan as described in Article I to invest primarily in Company Stock.
     The Board of Directors may appoint an investment committee and, by written
notice to the Trustee, direct that investment authority as to all or any portion
of the assets of the Trust shall be vested in such investment committee as a
named Fiduciary; and the Trustee shall be subject to the direction of such
committee regarding the investment of such assets within the limitations
provided in the Trust. The Trustee shall not be liable for claims arising as a
result of following the directions of the investment committee, as specifically
provided in the Trust. Each Fiduciary shall be responsible for the proper
exercise of its own powers, duties and responsibilities, but shall not be
responsible for any act or failure to act of another Fiduciary. Named
Fiduciaries with respect to the Plan may designate persons other than named
Fiduciaries to carry out fiduciary responsibilities under the Plan.
     8.2 Appointment of Committee. A Committee consisting of no more than three
persons shall be appointed by and serve at the pleasure of the Board of
Directors. The Board of Directors may name the Company to assume the duties of
the Committee. All usual and reasonable expenses of the Committee shall be paid
by the Employer, or upon the direction of the Committee, shall be paid by the
Trustee out of the Trust. No member of the Committee who is an Employee shall
receive compensation for his services on the Committee.
     8.3 Claims and Review Procedures. The Committee shall establish reasonable
procedures concerning the filing of claims for benefits hereunder, and shall
administer such procedures uniformly. If a claim is wholly or partially denied,
the Committee shall furnish the claimant, within a reasonable period of time,
but not later than 90 days after receipt of the claim by the Committee, a notice
of such denial (unless the Committee determines that special circumstances
require an extension of time for processing the claim), setting forth at least
the following information in language calculated to be understood by the
claimant:
     (a) the specific reason or reasons for the denial;
     (b) specific reference to pertinent Plan provisions on which the denial is
based;

44



--------------------------------------------------------------------------------



 



     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the claims review procedure in the Plan, including
the applicable time limits and the Participant’s right to bring a civil action
under ERISA.
     If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension, which provides the reason for
the extension and the date by which a decision is expected to be rendered, shall
be furnished to the Participant before the end of the initial 90 days. In no
event shall such extension exceed a period of 90 days after the end of the
initial period.
     In the event a claim for benefits is denied, or if the Participant has had
no response to such claim within 90 days of its submission (subject to extension
as provided above), in which case the claim for benefits shall be deemed to have
been denied, the Participant or his duly authorized representative, may request
in writing to the Committee a review of such adverse benefit determination. Such
written request must be made not more than 60 days following the receipt of
written notice of the adverse benefit decision (or 60 days from the date such
claim is deemed to be denied). In pursuing such appeal, the Participant or his
duly authorized representative:
     (a) shall be permitted to submit written comments, records or other
information relating to the claim; and
     (b) shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claim (i.e., relied upon in making the benefit determination, or submitted,
considered or generated in the course of making the benefit determination).
     The review on appeal of the initial adverse benefit decision shall be
conducted by the Committee. The review shall take into account all information
submitted by the Participant relating to the claim, regardless of whether such
information was submitted or considered in the initial decision. The decision on
review shall be made within a reasonable period of time, but not later than
60 days following receipt of the request for review (subject to extension for an
additional period of 60 days if required by special circumstances). If an
extension of time is required due to special circumstances, the Committee shall
notify the Participant in writing, prior to the expiration of the time limit
specified in the preceding sentence, of the extension, the special circumstances
requiring the extension and the date by which the Committee expects to make the
benefit decision. In no event shall such an extension exceed a period of 60 days
after the end of the initial period. If the benefit decision or review is not
furnished to the Participant within the time limit specified, the claim shall be
deemed denied on review.
     The decision on review shall be made in writing, shall be written in a
manner calculated to be understood by the claimant, and shall include the
following:

45



--------------------------------------------------------------------------------



 



     (a) the specific reason or reasons for the denial;
     (b) specific reference to the pertinent Plan provisions on which the denial
was based;
     (c) a statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all materials and
required information relevant to the claim; and
     (d) a statement of the Participant’s right to bring an action under ERISA.
     Any decision by the Committee pursuant to the claims procedure described in
this Section 8.3 shall be conclusive and binding on all persons and shall be
subject to judicial review only when it is shown by clear and convincing
evidence that the Committee acted in an arbitrary and capricious manner.
     8.4 Committee Powers and Duties. The Committee shall have all power and
authority (including absolute discretion with respect to the exercise of that
power and authority) necessary, properly advisable, desirable or convenient for
the performance of its duties. In performing its duties, the Committee shall
have discretionary authority to grant or deny benefits under this Plan.
Notwithstanding the foregoing sentence, the Committee shall have no power to add
to, subtract from or modify any of the terms of the Plan, or to change or add to
any benefits provided by the Plan, or to waive or fail to apply any requirements
of eligibility for a benefit under the Plan. Any decision by the Committee shall
be conclusive and binding on all persons subject to the claims review procedures
described in Section 8.3 and subject to judicial review only where it is shown
by clear and convincing evidence that the Committee acted in an arbitrary and
capricious manner. The duties of the Committee shall include, but not be limited
to, the following:
     (a) to construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;
     (b) to prescribe procedures to be followed by Participants or Beneficiaries
in filing applications for benefits;
     (c) to appoint or employ individuals to assist in the administration of the
Plan and any other agents it deems advisable, including legal and actuarial
counsel;
     (d) to formulate written procedures to determine the qualified status of
domestic relations orders pursuant to Section 414(p)(6) of the Code and to
administer payment of benefits in accordance with such orders as are concluded
to be qualified;
     (e) to determine whether to offer to Participants the right to elect a
distribution in the form of cash;

46



--------------------------------------------------------------------------------



 



     (f) to authorize delivery and payment by the Trustee of Company Stock and
cash under the Plan; and
     (g) to compile the instructions from Participants regarding the voting of
Company Stock as described in Section 7.2 and regarding the response to a third
party tender offer or other corporate transaction described in Section 7.3, and
to direct the Trustee in accordance with those instructions.
     8.5 Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable, or appropriate. All rules and decisions of the Committee
shall be uniformly and consistently applied to all Participants in similar
circumstances. When making a determination or calculation, the Committee shall
be entitled to rely upon information furnished by a Participant or Beneficiary,
the Employer, the legal counsel of the Employer, or the Trustee.
     Any decision by the Committee shall be conclusive and binding upon all
persons, subject to the claims review procedure described in Section 8.3 and
subject to judicial review where it is shown by clear and convincing evidence
that the Committee acted in an arbitrary and capricious manner.
     8.6 Committee Procedures. The Committee may act at a meeting or in writing
without a meeting. The Committee may elect one of its members as chairman,
appoint a secretary, who may or may not be a Committee member, and advise the
Trustee of such actions in writing. The Committee may adopt such by-laws or
regulations as it deems desirable for the conduct of its affairs. All decisions
of the Committee shall be made by the vote of the majority including actions in
writing taken without a meeting. A dissenting Committee member who, within a
reasonable time after he has knowledge of any action or failure to act by the
majority, registers his dissent in writing delivered to the other Committee
members, the Employer, and the Trustee, shall not be responsible for any such
action or failure to act.
     8.7 Authorization of Member to Sign Documents. The Committee may authorize
any one or more of its members (or any person or persons, if the Company is the
Committee) to execute any document or documents on behalf of the Committee. The
Committee shall notify the Trustee in writing of such action and the name or
names of the person or persons so designated. The Trustee thereafter may accept
and rely upon any document executed by such member or members as representing
action by the Committee until the Committee shall file with the Trustee a
written revocation of such designation.
     8.8 Duty to Keep Records and File Reports. The Committee shall keep records
and other data as may be necessary for proper administration of the Plan,
including the balance of the Accounts for each Participant. The Committee shall
file or cause to be filed all annual reports, financial and other statements as
may be required by any federal or state statute, agency or authority within the
time prescribed by law or regulation for filing such documents. The Committee
shall furnish such reports, statements and other documents to Participants and
Beneficiaries of the Plan as may be required by any federal or state statute or
regulation.

47



--------------------------------------------------------------------------------



 



     8.9 Authorization of Benefit Payments. The Committee shall issue directions
to the Trustee concerning all benefits which are to be paid from the Trust Fund
pursuant to the provisions of the Plan.
     8.10 Application and Forms for Benefits. The Committee may require a
Participant to complete and file with the Committee an application for a benefit
and all other forms approved by the Committee, and to furnish all pertinent
information requested by the Committee. The Committee may rely upon all such
information so furnished it, including the Participant’s current mailing
address.
     8.11 Facility of Payment. Whenever, in the Committee’s opinion, a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Committee may direct the Trustee to make
payments to such person or to his legal representative or to a relative or
friend of such person for his benefit, or the Committee may direct the Trustee
to apply the payment for the benefit of such person in such manner as the
Committee considers advisable. Any payment of a benefit or installment thereof
in accordance with the provisions of this Section shall be a complete discharge
to the Trustee of any liability for the making of such payment under the
provisions of the Plan.
     8.12 Indemnification of Committee Members. The Employer shall indemnify and
hold harmless each member of the Committee, and any person signing documents on
behalf of the Committee, against any and all liability, claims, damages and
expense, including fees of individuals appointed pursuant to Section 8.4(c),
which the member may incur in administration of the Plan, unless arising from
the gross negligence or willful misconduct of such member. This indemnification
shall be limited to the costs and expenses not covered under any fiduciary
insurance provided by the Employer.

48



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     9.1 Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Employee, or
as a right of any Employee to be continued in the employment of the Employer, or
as a limitation of the right of the Employer to discharge any of its Employees,
with or without cause.
     9.2 Rights to Trust Assets. No Employee or Beneficiary shall have any right
to, or interest in, any assets of the Trust Fund upon termination of his
employment or otherwise, except as provided in this Plan. All payments of
benefits as provided for in this Plan shall be made solely out of the assets of
the Trust and none of the Fiduciaries shall be personally liable therefor in any
manner.
     9.3 Nonalienation of Benefits. Benefits payable under this Plan shall not
be subject in any manner to anticipation, alienation, execution, or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse, or for
any other relative of the Participant prior to actually being received by the
person entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder, shall be void. The
Trust shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
thereunder. The foregoing prohibition on alienation of benefits shall not apply
to prevent payments by the Trustee in recognition of the rights of a spouse,
former spouse, child or other dependent of the Participant embodied in a
qualified domestic relations order as defined in Section 206(d)(3) of ERISA and
in Section 414(p)(1) of the Code (“QDRO”). No such QDRO shall require payment of
any form or amount of benefit, or time of payment thereof, except as otherwise
permitted under this Plan; provided, however, that such payment may be required
by the QDRO prior to termination of employment of the Participant at any time
after the Participant attains age 50.
     In the event a Participant’s benefits are garnished or attached by order of
any court, or if there are multiple claimants to the same benefits, the
Committee may bring an action for declaratory judgment in a court of competent
jurisdiction to determine the proper recipient of the benefits to be paid by the
Plan. During the pendency of said action, any benefits that become payable may
be paid into the court as they become payable, to be distributed by the court to
the recipient it deems proper.
     9.4 Discontinuance of Employer Contributions. In the event of permanent
discontinuance of contributions to the Plan by the Employer, the Accounts of all
Participants shall, as of the date of such discontinuance, become
nonforfeitable.
     9.5 Single Plan and Trust of Employers. The Plan of each Employer which
adopts this Plan shall be administered as a single Plan, and a single Trust Fund
shall be used for the investment of all Plan assets and the payment of benefits
hereunder. All Forfeitures subject to

49



--------------------------------------------------------------------------------



 



allocation during a Plan Year shall be allocated to all Participants in
accordance with Section 5.2(a), and not exclusively to those Participants who
are employees of the Adopting Company which was the employer of the Former
Participant incurring the Forfeiture.
     9.6 Leased Employees. Notwithstanding any other provisions of the Plan, for
purposes of determining the number or identity of Highly Compensated Employees
and for purposes of the pension requirements of Section 414(n)(3) of the Code,
the employees of the Employer shall include “Leased Employees.”
     9.7 Applicable Law. The Plan hereby created shall be construed,
administered and governed in all respects in accordance with ERISA and, to the
extent not superseded by federal law, in accordance with the laws of the State
of Tennessee; provided, however, that if any provision is susceptible of more
than one interpretation, such interpretation shall be given thereto as is
consistent with the Plan being a qualified plan within the meaning of the Code.
     9.8 Acquisition by or of Adopting Company. If an Affiliated Company should
adopt this Plan, or if the Company or an Adopting Company should acquire
substantially all the assets of another company or a division thereof, any
employees who are hired by Company or by an Adopting Company as a result of such
acquisition shall become eligible to participate in this Plan in accordance with
Section 3.1, subject to such terms as the Board of Directors may determine by
resolution. The Board of Directors may in its sole discretion treat service with
the previous employer prior to such previous employer’s becoming an Affiliated
Company or prior to the acquisition, as the case may be, as service with the
Company to whatever extent it deems advisable for purposes of determining under
this Plan eligibility for participation, vesting, and eligibility to share in
the Employer contributions, or any combination of the foregoing; provided,
however, that all employees of such previous employer who continue in the
employment of Company or of an Adopting Company shall be treated uniformly; and
provided further that the crediting of such prior service shall not discriminate
in favor of Highly Compensated Participants. The Board of Directors shall
determine, by appropriate resolutions, the extent to which such prior service
shall be included in determining hereunder Hours of Service and Years of
Service, and to what extent such inclusion shall be restricted to the purpose of
determining eligibility for participation, vesting, or eligibility to share in
Employer contributions, or any combination thereof. Any Board resolutions
required by this Section 9.8 may be adopted either before or after the
acquisition of assets or adoption of this Plan by the Affiliated Company. Except
to the extent required under ERISA, no such prior service shall be so included
unless appropriate resolutions are adopted by the Board of Directors.
     9.9 No Restrictions on Financed Shares. Except as required by the
securities laws or other applicable laws, no Company Stock originally acquired
as Financed Shares shall be subject to a put, call or other option, or buy-sell,
right of first refusal, or similar arrangement while held by and when
distributed from the Plan, whether or not the Plan is then an employee stock
ownership plan as described in Section 4975(e)(7) of the Code.

50



--------------------------------------------------------------------------------



 



     9.10 Qualified Military Service. Notwithstanding any provision of this Plan
to the contrary, contributions, benefits, and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.
     9.11 Certain Judgments, Orders, Decrees and Settlements. The Plan shall be
permitted to offset all or a portion of a Participant’s vested benefit against
an amount that the Participant is ordered or required to pay to the Plan if the
order or requirement to pay arises in connection with:
     (a) the Participant’s conviction for a crime involving the Plan;
     (b) a civil judgment (or consent order or decree) entered by a court in an
action brought in connection with a violation of the fiduciary provisions of
ERISA; or
     (c) a settlement agreement between the Secretary of Labor and the
Participant in connection with a violation (or alleged violation) of the
fiduciary provisions of ERISA.
     To be effective, the judgment, order, decree or settlement agreement
establishing such liability must expressly provide that the Participant’s vested
benefit under the Plan be offset to satisfy such liability. If the Participant
is married at the time his benefit under the Plan is offset to satisfy the
liability, spousal consent to such offset is required to the extent otherwise
required under this Plan unless the spouse is also required to pay an amount to
the Plan in the judgment, order, decree or settlement or unless the judgment,
order, decree or settlement provides a fifty percent (50%) survivor annuity or
its equivalent to the spouse. The provisions of this Section 9.11 are to be
interpreted in accordance with Section 401(a)(13)(C) of the Code.

51



--------------------------------------------------------------------------------



 



ARTICLE X
Amendments and Action by Employer
     10.1 Amendments. Each Employer reserves the right to amend its Plan
provided such amendment does not cause any part of the Trust to be used for, or
diverted to, any purpose other than the exclusive benefit of Participants,
Former Participants or their Beneficiaries, except as may be necessary to make
the Plan comply with ERISA. Amendment of the Plan by the Company shall similarly
amend the Plan of each Adopting Company, except that any Adopting Company may
exclude its Plan from such amendment by resolution of its Board of Directors.
     10.2 Limitation on Amendments. No amendment to this Plan shall have the
effect of reducing the amount then credited to the Accounts of any Participant
or of causing the nonforfeitable percentage of the accrued benefit derived from
Employer contributions (determined as of the later of the date such amendment is
adopted, or the date such amendment becomes effective) of any Participant under
the Plan to be less than his nonforfeitable percentage computed under the Plan
without regard to such amendment. For the purposes of this Section 10.2, a Plan
amendment which has the effect of eliminating or reducing an early retirement
benefit or eliminating an optional form of benefit (as provided in Treasury
regulations) with respect to benefits attributable to service before the
amendment shall be treated as reducing the amount credited to the Accounts of a
Participant.
     10.3 Action by Employer. Any action by the Employer may be by resolution of
its Board of Directors, or by any person or persons duly authorized by
resolution of said Board to take such action.

52



--------------------------------------------------------------------------------



 



ARTICLE XI
Successor Employer and Merger or Consolidation of Plan
     11.1 Successor Employer. In the event of the dissolution, merger,
consolidation or reorganization of the Employer, provision may be made by which
the Plan and Trust will be continued by the successor; and, in that event, such
successor shall be substituted for the Employer under the Plan. The substitution
of the successor shall constitute an assumption of Plan liabilities by the
successor and the successor shall have all of the powers, duties and
responsibilities of the Employer under the Plan.
     11.2 Plan Assets. In the event of any merger or consolidation of the Plan
with, or transfer in whole or in part of the assets and liabilities of the Trust
to another trust fund held under, any other plan of deferred compensation
maintained or to be established for the benefit of all or some of the
Participants of this Plan, the assets of the Trust applicable to such
Participants shall be transferred to the other trust fund only if:
     (a) each Participant would (if either this Plan or the other plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated);
     (b) resolutions of the Board of Directors of the Employer under this Plan,
or of any new or successor employer of the affected Participants, shall
authorize such transfer of assets; and, in the case of the new or successor
employer of the affected Participants, its resolutions shall include an
assumption of liabilities with respect to such Participants’ inclusion in the
new employer’s plan; and
     (c) such other plan and trust are qualified under Sections 401(a) and
501(a) of the Internal Revenue Code.
     The requirement of subparagraph (a) of this Section 11.2 shall be
satisfied, in the case of a spin-off of part of the assets and liabilities of
this Plan, if after the spin-off:
     (1) The sum of the account balances for each Participant in the resulting
plans equals the account balance of the Participant in the Plan before the
spin-off, and
     (2) The assets in each of the plans immediately after the spin-off equals
the sum of the account balances for all participants in that plan.

53



--------------------------------------------------------------------------------



 



ARTICLE XII
Plan Termination
     12.1 Right to Terminate. In accordance with the procedures set forth in
this Article, the Employer may terminate the Plan at any time. In the event of
the dissolution, merger, consolidation or reorganization of the Employer, the
Plan shall terminate and the Trust shall be liquidated unless the Plan is
continued by a successor to the Employer in accordance with Section 11.1, or
unless the Employer elects to continue the Trust and make distribution to the
Participants or their beneficiaries at the times and in the manner set forth in
Article VI hereof.
     12.2 Partial Termination. Upon termination of the Plan with respect to a
group of Participants which constitutes a partial termination of the Plan, the
Trustee shall, in accordance with the directions of the Committee, allocate and
segregate for the benefit of the Participants then or theretofore employed by
the Employer with respect to which the Plan is being terminated, the
proportionate interest of such Participants in the Trust. The funds so allocated
and segregated shall be used by the Trustee to pay benefits to or on behalf of
Participants in accordance with Section 12.3.
     12.3 Liquidation of the Trust. Upon termination or partial termination of
the Plan, the Accounts of all Participants affected thereby shall become fully
vested to the extent funded, and the Committee shall direct the Trustee to
distribute the assets remaining in the Trust (after payment of any expenses
properly chargeable thereto) to Participants, Former Participants and
Beneficiaries in proportion to their respective Account balances unless the
Employer elects to continue the Trust as provided in Section 12.1. Any amounts
which may remain unallocated in the suspense account described in Section 5.3
shall be returned to the Employer.
     12.4 Manner of Distribution. To the extent that no discrimination in value
results, any distribution after termination of the Plan may be made, in whole or
in part, in cash, in securities or other assets in kind, as the Committee, in
its discretion, may determine; provided, however, that all distributions from
the Company Stock Sub-Accounts shall be in the form of Company Stock. All
non-cash distributions shall be valued at fair market value at the date of
distribution.
     12.5 Company Stock in Loan Suspense Account. Upon termination of the Plan
or a permanent discontinuance of Employer contributions, any Company Stock
remaining in the Loan Suspense Account shall be first utilized to repay the
outstanding balance of the Acquisition Loan. Any shares of Company Stock which
may remain in the Loan Suspense Account after such repayment shall be allocated
to the Company Stock Sub-Accounts of Participants eligible to share in the
Employer contributions for that Plan Year pursuant to Section 5.2(a), in the
proportion that each such Participant’s Compensation for the Plan Year bears to
the total Compensation of all Participants entitled to share in Employer
contributions for that Plan Year.

54



--------------------------------------------------------------------------------



 



ARTICLE XIII
Top-Heavy Provisions
     13.1 Top-Heavy Plan Requirements. For any Top-Heavy Plan Year, the Plan
shall provide the following:
     (a) Special vesting requirements of Section 416(b) of the Code pursuant to
Section 6.8(b) of the Plan;
     (b) A Minimum Benefit required by Section 416(c) of the Code pursuant to
Sections 4.4 and 5.4 of the Plan; and
     13.2 Definitions. In making the determination in Section 13.3, the
following terms, in addition to those set forth in Article II, shall have the
following meanings:
     (a) “Aggregation Group” shall mean a Required Aggregation Group or a
Permissive Aggregation Group.
     (b) The “Interest” of each Participant in the Plan is the sum of
     (i) the Aggregate Account Balance as of the most recent Valuation Date
occurring within the twelve (12) month period ending on the Determination Date;
     (ii) an adjustment for any contributions actually made after such Valuation
Date but before the Determination Date; and
     (iii) any distributions to such Participant or his Beneficiary made within
the Plan Year that includes the Determination Date and any distributions made
for a reason other than separation from service, death, or disability, within
the four (4) preceding Plan Years (including in both cases distributions under a
terminated plan which, if it had continued in existence, would be part of a
Required Aggregation Group);
and a similar amount calculated for any defined contribution plan other than the
Plan.
     (c) “Permissive Aggregation Group” shall mean the Required Aggregation
Group of plans plus any other plan or plans designated by the Employer which,
when considered as a group with the Required Aggregation Group, would continue
to satisfy the requirements of Sections 401(a)(4) and 410 of the Code.
     (d) “Required Aggregation Group” shall mean
     (i) each plan of an Affiliated Company in which a key employee is a
participant and

55



--------------------------------------------------------------------------------



 



     (ii) each other plan of an Affiliated Company which enables any plan
described in (i) to meet the requirements of Section 401(a)(4) or 410 of the
Code.
     13.3 Determination of Top-Heavy Status.
     (a) The Plan shall be a Top-Heavy Plan for any Plan Year in which, as of
the Determination Date, either
     (i) the Plan is not part of a Required Aggregation Group and the sum of the
Interests of all Key Employees in the Plan exceeds sixty percent (60%) of the
sum of the Interests of all Participants (including for this purpose any
individual who was a Participant during the five year period ending on the
Determination Date), unless the Plan is part of a Permissive Aggregation Group
which is not a Top-Heavy Group, or
     (ii) the Plan is part of a Required Aggregation Group which is a Top-Heavy
Group, unless such Required Aggregation Group is itself part of a Permissive
Aggregation Group which is not a Top-Heavy Group.
     (b) An Aggregation Group is a Top-Heavy Group if the sum (as of the
Determination Date) of
     (i) the present value of the cumulative accrued benefits for key employees
(including any part of the accrued benefit distributed in the five year period
ending on the Determination Date) under all defined benefit plans included in
the group, and
     (ii) the Interests of key employees under all defined contribution plans
included in the group,
     exceeds sixty percent (60%) of a similar sum determined for all
participants in such plans (including for this purpose any individual who was a
participant during the five year period ending on the Determination Date).
     (c) In making the determination under this Section 13.3, the following
rules are applicable:
     (i) The Interest or accrued benefit of an individual shall not be taken
into account if that individual did not perform any services for the Employer at
any time during the one-year period ending on the Determination Date.
     (ii) If any Non-Key Employee for the Plan Year was a Key Employee in any
prior Plan Year, his Interest or accrued benefit shall not be taken into
account.

56



--------------------------------------------------------------------------------



 



     (iii) In an Aggregation Group, the Determination Date for each plan for
purposes of the test for a Top-Heavy Group shall be those determination dates
that fall within the same calendar year.
     (iv) Benefits paid on account of death of a Participant shall be treated as
distributions in computing the Interest or accrued benefit of a Participant to
the extent that such death benefits do not exceed the Interest or accrued
benefit (excluding previous distributions) of the Participant immediately prior
to death.
     IN WITNESS WHEREOF, J. Alexander’s Corporation, a Tennessee corporation,
has caused this instrument to be executed this 26th day of January, 2007, and
effective as of January 1, 2002 (except for such other dates as may be noted) by
its duly authorized officers.

            J. ALEXANDER’S CORPORATION
      By:   /s/ J. Michael Moore       Title: VP of Administration and Human
Resources           

ATTEST:
/s/ Ruth A. Tidwell


57